 



Exhibit 10.1

 

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

CHARTER COMMUNICATIONS OPERATING, LLC,
as Borrower

and

CHARTER COMMUNICATIONS HOLDINGS, LLC

J. P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers

J. P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners

BANK OF AMERICA, N.A.,
as Funding Agent

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK,
as Administrative Agents

TD SECURITIES (USA) INC., as Syndication Agent

Dated as of March 18, 1999
as Amended and Restated as of January 3, 2002
and as further Amended and Restated as of June 19, 2003

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

SECTION 1.  
DEFINITIONS
    1     1.1.      
Defined Terms
    1     1.2.      
Other Definitional Provisions; Pro Forma Calculations
    28   SECTION 2.  
AMOUNT AND TERMS OF COMMITMENTS
    29     2.1.      
Commitments; Increases in the Tranche A Term Loans, the Tranche B Term Loans and
the Revolving Facilities; Incremental Term Loans
    29     2.2.      
Procedure for Borrowing
    31     2.3.      
Repayment of Loans
    31     2.4.      
Swingline Commitment
    33     2.5.      
Procedure for Swingline Borrowing; Refunding of Swingline Loans
    34     2.6.      
Commitment Fees, Etc.
    35     2.7.      
Termination or Reduction of Revolving Commitments
    35     2.8.      
Optional Prepayments
    35     2.9.      
Mandatory Prepayments
    36     2.10.      
Conversion and Continuation Options
    36     2.11.      
Limitations on Eurodollar Tranches
    36     2.12.      
Interest Rates and Payment Dates
    37     2.13.      
Computation of Interest and Fees
    37     2.14.      
Inability to Determine Interest Rate
    37     2.15.      
Pro Rata Treatment and Payments
    38     2.16.      
Requirements of Law
    40     2.17.      
Taxes
    41     2.18.      
Indemnity
    42     2.19.      
Change of Lending Office
    43     2.20.      
Replacement of Lenders
    43   SECTION 3.  
LETTERS OF CREDIT
    43     3.1.      
L/C Commitment
    43     3.2.      
Procedure for Issuance of Letter of Credit
    43     3.3.      
Fees and Other Charges
    44     3.4.      
L/C Participations
    44     3.5.      
Reimbursement Obligation of the Borrower
    45     3.6.      
Obligations Absolute
    45     3.7.      
Letter of Credit Payments
    46     3.8.      
Applications
    46   SECTION 4.  
REPRESENTATIONS AND WARRANTIES
    46     4.1.      
Financial Condition
    46     4.2.      
No Change
    46     4.3.      
Existence; Compliance with Law
    46     4.4.      
Power; Authorization; Enforceable Obligations
    47     4.5.      
No Legal Bar
    47     4.6.      
Litigation
    47     4.7.      
No Default
    47     4.8.      
Ownership of Property; Liens
    47     4.9.      
Intellectual Property
    47  

i



--------------------------------------------------------------------------------



 

                                  Page              

--------------------------------------------------------------------------------

  4.10.      
Taxes
    48     4.11.      
Federal Regulations
    48     4.12.      
Labor Matters
    48     4.13.      
ERISA
    48     4.14.      
Investment Company Act; Other Regulations
    48     4.15.      
Subsidiaries
    49     4.16.      
Use of Proceeds
    49     4.17.      
Environmental Matters
    49     4.18.      
Certain Cable Television Matters
    50     4.19.      
Accuracy of Information, Etc.
    50     4.20.      
Security Interests
    50     4.21.      
Solvency
    51     4.22.      
Certain Tax Matters
    51     4.23.      
Property of the CCO Parent
    51     4.24.      
Tax Shelter Regulations
    51   SECTION 5.  
CONDITIONS PRECEDENT
    51     5.1.      
Conditions to Second Restatement Effective Date
    51     5.2.      
Conditions to Each Extension of Credit
    53   SECTION 6.  
AFFIRMATIVE COVENANTS
    53     6.1.      
Financial Statements
    54     6.2.      
Certificates; Other Information
    54     6.3.      
Payment of Obligations
    56     6.4.      
Maintenance of Existence; Compliance
    56     6.5.      
Maintenance of Property; Insurance
    56     6.6.      
Inspection of Property; Books and Records; Discussions
    56     6.7.      
Notices
    56     6.8.      
Environmental Laws
    57     6.9.      
Interest Rate Protection
    57     6.10.      
Additional Collateral
    57     6.11.      
Organizational Separateness
    58     6.12.      
Reinvestment of Net Cash Proceeds
    58     6.13.      
CCO Parent Pledge
    58   SECTION 7.  
NEGATIVE COVENANTS
    59     7.1.      
Financial Condition Covenants
    59     7.2.      
Indebtedness
    60     7.3.      
Liens
    61     7.4.      
Fundamental Changes
    62     7.5.      
Disposition of Property
    63     7.6.      
Restricted Payments
    64     7.7.      
Investments
    65     7.8.      
Certain Payments and Modifications Relating to Indebtedness and Management Fees
    67     7.9.      
Transactions with Affiliates
    67     7.10.      
Sales and Leasebacks
    68     7.11.      
Changes in Fiscal Periods
    68     7.12.      
Negative Pledge Clauses
    68     7.13.      
Clauses Restricting Subsidiary Distributions
    68     7.14.      
Lines of Business; Holding Company Status; Non-Recourse Subsidiaries
    69     7.15.      
Investments in the Borrower
    69  

ii



--------------------------------------------------------------------------------



 

                                  Page              

--------------------------------------------------------------------------------

  7.16.      
CCO Parent
    69     7.17.      
Specified Non-Recourse Subsidiaries
    70     7.18.      
Limited Liability Company Agreements
    70     7.19.      
Transactions Prior to Guarantee and Pledge Date
    70   SECTION 8.  
EVENTS OF DEFAULT
    70   SECTION 9.  
THE AGENTS
    74     9.1.      
Appointment and Authorization of Agents
    74     9.2.      
Delegation of Duties
    75     9.3.      
Liability of Agents
    75     9.4.      
Reliance by Agents
    76     9.5.      
Notice of Default
    76     9.6.      
Credit Decision; Disclosure of Information by Agents
    76     9.7.      
Indemnification of Agents
    77     9.8.      
Agents in their Individual Capacities
    77     9.9.      
Successor Agents
    78     9.10.      
Funding Agent May File Proofs of Claim
    78     9.11.      
Collateral, Guaranty and Related Matters
    79     9.12.      
Other Agents; Arrangers and Managers
    79   SECTION 10.  
MISCELLANEOUS
    80     10.1.      
Amendments and Waivers
    80     10.2.      
Notices
    81     10.3.      
No Waiver; Cumulative Remedies
    82     10.4.      
Survival of Representations and Warranties
    82     10.5.      
Payment of Expenses and Taxes
    82     10.6.      
Successors and Assigns; Participations and Assignments
    83     10.7.      
Adjustments; Set-off
    85     10.8.      
Counterparts
    86     10.9.      
Severability
    86     10.10.      
Integration
    86     10.11.      
Governing Law
    86     10.12.      
Submission to Jurisdiction; Waivers
    86     10.13.      
Acknowledgments
    87     10.14.      
Confidentiality
    87     10.15.      
Waivers of Jury Trial
    1  

      ANNEX:           A   Pricing Grid       SCHEDULES:           1.1A  
Revolving Commitments and Tranche A Term Loans on Second Restatement Effective
Date 4.15   Subsidiaries 4.20   UCC Filing Jurisdictions

iii



--------------------------------------------------------------------------------



 

      EXHIBITS:     A   Form of Guarantee and Collateral Agreement B   Form of
Compliance Certificate C   Form of Closing Certificate D-1   Form of Addendum
and Authorization D-2   Form of New Lender Supplement D-3   Form of Increased
Facility Activation Notice E   Form of Assignment and Acceptance F   Form of
Prepayment Option Notice G   Form of Exemption Certificate H   Form of Specified
Subordinated Note I   Form of Assumption Agreement J   [RESERVED] K   Form of
Vulcan Intercreditor Agreement L   Form of Borrower LLC Agreement M   Form of
Management Agreement N   Form of Notice of Borrowing O   Form of Reinvestment
Notice P   Form of Supplemental Agreement

iv



--------------------------------------------------------------------------------



 



               SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 18, 1999, as amended and restated as of January 3, 2002 and as further
amended and restated as of June 19, 2003, among CHARTER COMMUNICATIONS
OPERATING, LLC, a Delaware limited liability company (the “Borrower”), CHARTER
COMMUNICATIONS HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), TD SECURITIES (USA) INC., as
syndication agent (in such capacity, the “Syndication Agent”), BANK OF AMERICA,
N.A. and JPMORGAN CHASE BANK, as Administrative Agents (in such capacity,
together with any successors, the “Administrative Agents”), and BANK OF AMERICA,
N.A., as Funding Agent (in such capacity, together with any successors, the
“Funding Agent”).

W I T N E S S E T H :

               WHEREAS, Holdings and the Borrower entered into a Credit
Agreement, dated as of March 18, 1999, as amended and restated as of January 3,
2002 (the “Existing Credit Agreement”), with the Administrative Agents and
certain other parties;

               WHEREAS, the parties hereto have agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of the conditions precedent set forth in
Section 5.1 hereof; and

               WHEREAS, it is the intent of the parties hereto that this
Agreement not constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or evidence repayment of any of such
obligations and liabilities and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations of the
Borrower outstanding thereunder, as further set forth in the Supplemental
Agreement.

               NOW, THEREFORE, in consideration of the above premises, the
parties hereto hereby agree that on the Second Restatement Effective Date (as
defined below), the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

SECTION 1. DEFINITIONS

               1.1. Defined Terms. As used in this Agreement, the terms listed
in this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

               “ABR”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

               “ABR Loans”: Loans the rate of interest applicable to which is
based upon the ABR.

               “Addendum and Authorization”: an instrument, substantially in the
form of Exhibit D-1, by which a Lender consents to the amendment and restatement
of the Existing Credit Agreement pursuant hereto or becomes a party to this
Agreement as of the Second Restatement Effective Date.

               “Administrative Agents”: as defined in the preamble hereto.

 



--------------------------------------------------------------------------------



 

2

               “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

               “Agent-Related Persons”: the Funding Agent, the Administrative
Agents, the Syndication Agent, the Joint Lead Arrangers and the Joint
Bookrunners together with their respective Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

               “Agents”: the collective reference to the Syndication Agent, the
Administrative Agents and the Funding Agent.

               “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the sum of (a) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (b) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

               “Aggregate Exposure Percentage”: with respect to any Lender at
any time, the ratio (expressed as a percentage) of such Lender’s Aggregate
Exposure at such time to the Aggregate Exposure of all Lenders at such time.

               “Agreement”: this Second Amended and Restated Credit Agreement,
as amended, supplemented or otherwise modified from time to time.

               “Annualized Asset Cash Flow Amount”: with respect to any
Disposition of assets, an amount equal to the portion of Consolidated Operating
Cash Flow for the most recent Asset Disposition Test Period ending prior to the
date of such Disposition which was contributed by such assets multiplied by
four.

               “Annualized Operating Cash Flow”: for any fiscal quarter, an
amount equal to Consolidated Operating Cash Flow for such period multiplied by
four.

               “Annualized Pro Forma Operating Cash Flow”: an amount, determined
on any Disposition Date or Exchange Date in connection with any proposed
Disposition or Exchange pursuant to Section 7.5(e) or (f), equal to Consolidated
Operating Cash Flow for the most recent Asset Disposition Test Period multiplied
by four, calculated in the manner contemplated by Section 1.2(e) but excluding
the effect of such Disposition or Exchange.

               “Applicable Margin”: (a) with respect to Tranche A Term Loans,
Tranche B Term Loans, Revolving Loans, Swingline Loans and Existing Incremental
Term Loans, the per annum rates determined in accordance with the Pricing Grid
and (b) with respect to Incremental Term Loans (other than Existing Incremental
Term Loans), such per annum rates as shall be agreed to by the Borrower and the
applicable Incremental Term Lenders as shown in the applicable Increased
Facility Activation Notice.

               “Application”: an application, in such form as the relevant
Issuing Lender may specify from time to time, requesting such Issuing Lender to
open a Letter of Credit.

 



--------------------------------------------------------------------------------



 

3

               “Approved Fund”: with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

               “Asset Disposition Test Period”: as of any date of determination,
the most recent fiscal quarter as to which financial statements have been
delivered pursuant to Section 6.1.

               “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding (a) Exchanges pursuant to which no cash
consideration is received by the Borrower or any of its Subsidiaries and (b) any
such Disposition permitted by clause (a), (b), (c) or (d) of Section 7.5) that
yields gross cash proceeds to the Borrower or any of its Subsidiaries in excess
of $1,000,000.

               “Assignee”: as defined in Section 10.6(c).

               “Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit E.

               “Assignor”: as defined in Section 10.6(c).

               “Assumption Agreement”: an Assumption Agreement, substantially in
the form of Exhibit I, pursuant to which the CCO Parent shall become a Grantor
and a Guarantor under the Guarantee and Collateral Agreement and a party to this
Agreement.

               “Attributable Debt”: in respect of a sale and leaseback
transaction entered into by the CCO Parent, the Borrower or any of its
Subsidiaries, at the time of determination, the present value of the obligation
of the lessee for net rental payments during the remaining term of the lease
included in such sale and leaseback transaction including any period for which
such lease has been extended or may, at the sole option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

               “Authorizations”: all filings, recordings and registrations with,
and all validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including, without limitation, CATV
Franchises, FCC Licenses and Pole Agreements.

               “Available Existing Revolving Commitment”: as to any Existing
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Existing Revolving Commitment then in effect over (b) such Lender’s
Existing Revolving Extensions of Credit then outstanding.

               “Available Restatement Revolving Commitment”: as to any
Restatement Revolving Lender at any time, an amount equal to the excess, if any,
of (a) such Lender’s Restatement Revolving Commitment then in effect over
(b) such Lender’s Restatement Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender’s Restatement Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Restatement
Revolving Commitment pursuant to Section 2.6(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

               “Available Revolving Commitments”: the Available Existing
Revolving Commitments or the Available Restatement Revolving Commitments, as
applicable.

               “Benefitted Lender”: as defined in Section 10.7(a).

 



--------------------------------------------------------------------------------



 

4

               “Board”: the Board of Governors of the Federal Reserve System of
the United States (or any successor).

               “Borrower”: as defined in the preamble hereto.

               “Borrower Group”: as defined in Section 6.1(a).

               “Borrowing Date”: any Business Day specified by the Borrower in a
Notice of Borrowing as a date on which the Borrower requests the relevant
Lenders to make Loans hereunder.

               “Budget”: as defined in Section 6.2(c).

               “Business”: as defined in Section 4.17(b).

               “Business Day”: a day other than a Saturday, Sunday or other day
on which commercial banks in New York City or Dallas, Texas are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London, England interbank eurodollar market.

               “Calculation Date”: as defined in Section 6.2(f).

               “Capital Lease Obligations”: as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

               “Cash Equivalents”: (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at the time of acquisition at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
30 days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 



--------------------------------------------------------------------------------



 

5

               “CATV Franchise”: collectively, with respect to the Borrower and
its Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.

               “CATV System”: any cable distribution system owned or acquired by
the Borrower or any of its Subsidiaries which receives audio, video, digital,
other broadcast signals or information or telecommunications by cable, optical,
antennae, microwave or satellite transmission and which amplifies and transmits
such signals to customers of the Borrower or any of its Subsidiaries.

               “CCHC”: Charter Communications Holding Company, LLC, a Delaware
limited liability company, together with its successors.

               “CCI”: Charter Communications, Inc., a Delaware corporation,
together with its successors.

               “CCI Group”: the collective reference to CCI, CCHC, Holdings and
each of their respective Subsidiaries (including the Borrower and its
Subsidiaries) and any Non-Recourse Subsidiaries.

               “CCO Parent”: CCO Holdings, LLC, a Delaware limited liability
company, together with any successor thereto.

               “Charter Group”: the collective reference to CCI, CCHC, the
Designated Holding Companies, the Borrower and its Subsidiaries, together with
any member of the Paul Allen Group or any Affiliate of any such member that, in
each case, directly or indirectly owns more than 50% of the Equity Interests
(determined on the basis of economic interests) in the Borrower or any of its
Subsidiaries. Notwithstanding the foregoing, no individual and no entity
organized for estate planning purposes shall be deemed to be a member of the
Charter Group.

               “Charter Group Indebtedness”: any Indebtedness owing to any
member of the Charter Group.

               “Code”: the Internal Revenue Code of 1986, as amended from time
to time.

               “Collateral”: all property of the Loan Parties (other than
Holdings), now owned or hereafter acquired, upon which a Lien is purported to be
created by the Guarantee and Collateral Agreement.

               “Commitment Fee Rate”: the per annum rate determined in
accordance with the Pricing Grid.

               “Commonly Controlled Entity”: an entity, whether or not
incorporated, that is under common control with any Loan Party within the
meaning of Section 4001 of ERISA or is part of a group that includes any Loan
Party and that is treated as a single employer under Section 414 of the Code.

               “Compliance Certificate”: a certificate duly executed by a
Responsible Officer, substantially in the form of Exhibit B.

 



--------------------------------------------------------------------------------



 

6

               “Confidential Information Memorandum”: (a) the collective
reference to the Confidential Information Memorandum dated May 2003 and
furnished to certain of the Lenders in connection with the amendment and
restatement of the Existing Credit Agreement and (b) any other information
memorandum authorized by the Borrower to be distributed to one or more Lenders
or prospective Lenders in connection with any other syndication of any of the
Facilities (including in connection with any increase in the amount thereof).

               “Consent Deadline”: the consent deadline shall be 6:00 P.M.
(EST) on June 17, 2003.

               “Consideration”: with respect to any Investment or Disposition,
(a) any cash or other property (valued at fair market value in the case of such
other property) paid or transferred in connection therewith, (b) the principal
amount of any Indebtedness assumed in connection therewith and (c) any letters
of credit, surety arrangements or security deposits posted in connection
therewith.

               “Consolidated Debt Service Coverage Ratio”: as of the last day of
any period, the ratio of (a) Annualized Operating Cash Flow determined in
respect of the fiscal quarter ending on such day to (b) the sum of
(i) Consolidated Interest Expense for the period of four consecutive fiscal
quarters ending on such day and (ii) scheduled principal payments on
Indebtedness of the Borrower or any of its Subsidiaries for the period of four
consecutive fiscal quarters commencing immediately after such day (or, in the
case of any Revolving Facility, the excess, if any, of the relevant Total
Revolving Extensions of Credit outstanding on such day over the amount of the
relevant Total Revolving Commitments scheduled to be in effect at the end of
such period of four consecutive fiscal quarters); provided, however, that the
final scheduled installment of principal of the Tranche B Term Facility and the
Incremental Term Facility shall be excluded from the calculation of amounts
under this clause (ii).

               “Consolidated Interest Coverage Ratio”: as of the last day of any
period, the ratio of (a) Consolidated Operating Cash Flow for the period of four
consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Expense for the period of four consecutive fiscal quarters ending on such day.

               “Consolidated Interest Expense”: for any period, the sum of
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) and (b) all Restricted
Payments made by the Borrower during such period in order to enable any of its
Affiliates to pay cash interest expense in respect of Indebtedness of such
Affiliate.

               “Consolidated Leverage Ratio”: as of the last day of any period,
the ratio of (a) Consolidated Total Debt on such day to (b) Annualized Operating
Cash Flow determined in respect of the fiscal quarter ending on such day.

               “Consolidated Net Income”: for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that, GAAP to the contrary
notwithstanding, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions, (c) the
undistributed earnings of any Subsidiary of the Borrower (including any Excluded
Acquired Subsidiary) to the extent that the declaration or payment of

 



--------------------------------------------------------------------------------



 

7

dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary and (d) whether or
not distributed, the income of any Non-Recourse Subsidiary.

               “Consolidated Operating Cash Flow”: for any period with respect
to the Borrower and its Subsidiaries, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of Consolidated Net Income for such period, the sum of (i) total
income tax expense, (ii) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness, (iii) depreciation and amortization
expense, (iv) management fees expensed during such period, (v) any extraordinary
or non-recurring non-cash expenses or non-cash losses, provided that in the
event that the Borrower or any Subsidiary makes any cash payment in respect of
any such extraordinary or non-recurring non-cash expense, such cash payment
shall be deducted from Consolidated Operating Cash Flow in the period in which
such cash payment is made, (vi) losses on Dispositions of assets outside of the
ordinary course of business, and (vii) other noncash items reducing such
Consolidated Net Income and minus, without duplication and to the extent
included in the statement of Consolidated Net Income for such period, the sum of
(i) any extraordinary or non-recurring non-cash income or non-cash gains,
(ii) gains on Dispositions of assets outside of the ordinary course of business
and (iii) other noncash items increasing such Consolidated Net Income, all as
determined on a consolidated basis in accordance with GAAP.

               “Consolidated Total Debt”: at any date, the aggregate principal
amount of all Indebtedness (other than, in the case of contingent obligations of
the type described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations) of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

               “Contractual Obligation”: as to any Person, any provision of any
debt or equity security issued by such Person or of any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.

               “Credit Facilities”: (a) the facilities under the Loan Documents,
and (b) one or more debt facilities or commercial paper facilities, in each case
with banks or other institutional lenders providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit to refinance or replace the then
existing Credit Facilities.

               “Default”: any of the events specified in Section 8, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

               “Designated Holding Companies”: the collective reference to
Holdings, each direct and indirect Subsidiary, whether now existing or hereafter
created or acquired, of Holdings of which the CCO Parent is a direct or indirect
Subsidiary and the CCO Parent.

               “Designated Holding Company Debt”: the collective reference to
all Indebtedness of the Designated Holding Companies.

               “Disposition”: with respect to any property, any sale, lease
(other than leases in the ordinary course of business, including leases of
excess office space and fiber leases), sale and leaseback, assignment,
conveyance, transfer or other disposition thereof, including pursuant to an
exchange for other property. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

 



--------------------------------------------------------------------------------



 

8

               “Disposition Date”: as defined in Section 7.5(e).

               “Dollars” and “$”: dollars in lawful currency of the United
States.

               “Domestic Subsidiary”: any Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.

               “Environmental Laws”: any and all foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

               “Equity Interests”: any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership and any and all other
equivalent ownership interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

               “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated thereunder.

               “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

               “Eurodollar Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Dow Jones Markets screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period. In the event that
such rate does not appear on Page 3750 of the Dow Jones Markets screen (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Funding Agent or, in the absence of
such availability, by reference to the rate at which the Funding Agent is
offered Dollar deposits at or about 10:00 A.M., Dallas time, two Business Days
prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

               “Eurodollar Loans”: Loans for which the applicable rate of
interest is based upon the Eurodollar Rate.

               “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 



--------------------------------------------------------------------------------



 

9

Eurodollar Base Rate


--------------------------------------------------------------------------------

1.00 — Eurocurrency Reserve Requirements

               “Eurodollar Tranche”: the collective reference to Eurodollar
Loans under a particular Facility, the then current Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

               “Event of Default”: any of the events specified in Section 8,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

               “Exchange”: any exchange of operating assets for other operating
assets in a Permitted Line of Business and, subject to the last sentence of this
definition, of comparable value and use to those assets being exchanged,
including exchanges involving the transfer or acquisition (or both transfer and
acquisition) of Equity Interests of a Person so long as 100% of the Equity
Interests of such Person are transferred or acquired, as the case may be. It is
understood that exchanges of the kind described above as to which a portion of
the consideration paid or received is in the form of cash shall nevertheless
constitute “Exchanges” for the purposes of this Agreement.

               “Exchange Date”: the date of consummation of any Exchange.

               “Exchange Excess Amount”: as defined in Section 7.5(f).

               “Excluded Acquired Subsidiary”: any Subsidiary described in
paragraph (g) or (h) of Section 7.2 to the extent that the documentation
governing the Indebtedness referred to in said paragraph prohibits such
Subsidiary from becoming a Subsidiary Guarantor, but only so long as such
Indebtedness remains outstanding.

               “Existing Credit Agreement”: as defined in the recitals.

               “Existing Guarantee and Collateral Agreement”: the Guarantee and
Collateral Agreement as defined in the Existing Credit Agreement.

               “Existing Incremental Term Lender”: each Lender that is the
holder of an Existing Incremental Term Loan.

               “Existing Incremental Term Loan”: as defined in Section 2.1(a).

               “Existing Incremental Term Percentage”: as to any Existing
Incremental Term Lender at any time, the percentage which the aggregate
principal amount of such Lender’s Existing Incremental Term Loans then
outstanding constitutes of the aggregate principal amount of all Existing
Incremental Term Loans then outstanding.

               “Existing Revolving Aggregate Committed Amount”: the sum of the
Total Existing Revolving Commitments as in effect on the Second Restatement
Effective Date and the amount of any increases therein effected pursuant to
Section 2.1(c).

               “Existing Revolving Commitment”: as to any Revolving Lender, the
obligation of such Lender, if any, to make Existing Revolving Loans in an
aggregate principal amount not to exceed the amount set forth under the heading
“Existing Revolving Commitment” opposite such Lender’s name on Schedule 1.1 or
in the Assignment and Acceptance or New Lender Supplement pursuant to which such

 



--------------------------------------------------------------------------------



 



10

Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

               “Existing Revolving Extensions of Credit”: as to any Existing
Revolving Lender at any time, an amount equal to the aggregate principal amount
of all Existing Revolving Loans held by such Lender then outstanding.

               “Existing Revolving Facility”: as defined in the definition of
“Facility”.

               “Existing Revolving Lender”: each Lender that has an Existing
Revolving Commitment or that holds Existing Revolving Loans.

               “Existing Revolving Loans”: as defined in Section 2.1(b).

               “Existing Tranche A Aggregate Funded Amount”: the sum of the
aggregate principal amount of Existing Tranche A Term Loans maintained pursuant
to Section 2.1(a) and the aggregate principal amount of Existing Tranche A Term
Loans made pursuant to Section 2.1(c).

               “Existing Tranche A Term Facility”: as defined in the definition
of “Facility”.

               “Existing Tranche A Term Lender”: each Lender that is the holder
of an Existing Tranche A Term Loan.

               “Existing Tranche A Term Loan”: as defined in Section 2.1(a).

               “Existing Tranche A Term Percentage”: as to any Existing Tranche
A Term Lender at any time, the percentage which the aggregate principal amount
of such Lender’s Existing Tranche A Term Loans then outstanding constitutes of
the aggregate principal amount of all Existing Tranche A Term Loans then
outstanding.

               “Facility”: each of (a) the Existing Tranche A Term Loans (the
“Existing Tranche A Term Facility”), (b) the Restatement Tranche A Term Loans
(the “Restatement Tranche A Term Facility”), (c) the Tranche B Term Loans (the
“Tranche B Term Facility”), (d) the Incremental Term Loans (the “Incremental
Term Facility”), (e) the Existing Revolving Commitments and the extensions of
credit made thereunder (the “Existing Revolving Facility”) and (f) the
Restatement Revolving Commitments and the extensions of credit made thereunder
(the “Restatement Revolving Facility”).

               “FCC”: the Federal Communications Commission and any successor
thereto.

               “FCC License”: any community antenna relay service, broadcast
auxiliary license, earth station registration, business radio, microwave or
special safety radio service license issued by the FCC pursuant to the
Communications Act of 1934, as amended.

               “Federal Funds Effective Rate”: for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Funding Agent from
three federal funds brokers of recognized standing selected by it.

               “Financial Advisor”: Loughlin Meghji + Co. Inc.

 



--------------------------------------------------------------------------------



 



11

               “First Restatement Effective Date”: January 3, 2002.

               “Flow-Through Entity”: any Person that is not treated as a
separate tax paying entity for United States federal income tax purposes.

               “Foreign Subsidiary”: any Subsidiary of the Borrower that is not
a Domestic Subsidiary.

               “Funding Agent”: as defined in the preamble hereto.

               “Funding Office”: the office of the Funding Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Funding Agent as its funding office by written notice to the Borrower and the
Lenders.

               “GAAP”: generally accepted accounting principles in the United
States as in effect from time to time, except that for purposes of Section 7.1,
GAAP shall be determined on the basis of such principles in effect on June 1,
2003 and consistent with those used in the preparation of the most recent
audited financial statements delivered pursuant to Section 6.1 prior to June 1,
2003. In the event that any “Accounting Change” (as defined below) shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agents agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agents and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in
(a) accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC,
(b) the Borrower’s manner of accounting as directed or otherwise required or
requested by the SEC (including such SEC changes affecting a Qualified Parent
Company and applicable to the Borrower), and (c) the Borrower’s manner of
accounting addressed in a preferability letter from the Borrower’s independent
auditors to the Borrower (or a Qualified Parent Company and applicable to the
Borrower) in order for such auditor to deliver an opinion on the Borrower’s
financial statements required to be delivered pursuant to Section 6.1 without
qualification.

               “Governmental Authority”: any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

               “Guarantee and Collateral Agreement”: the Amended and Restated
Guarantee and Collateral Agreement executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor, and to which the CCO Parent will become
a party upon the occurrence of the Guarantee and Pledge Date, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

               “Guarantee and Pledge Date”: the first Calculation Date on which
(a) the calculation set forth in the officer’s certificate required to be
delivered in Section 6.2(f) demonstrates that, after giving pro forma effect to
the CCO Parent becoming a Guarantor, Holdings would have been able to satisfy
the Leverage Condition, or (b) the Leverage Condition is no longer applicable
(whether as a result of

 



--------------------------------------------------------------------------------



 



12

payment in full, defeasance or otherwise, but not as a result of an exception
not requiring satisfaction of the Leverage Condition) to the ability of the CCO
Parent to take the actions and enter into the transactions contemplated by
Section 6.13.

               “Guarantee Obligation”: as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

               “Guarantors”: the collective reference to Holdings and the
Subsidiary Guarantors, and, upon the occurrence of the Guarantee and Pledge
Date, the CCO Parent.

               “Hedge Agreements”: all interest rate swaps, caps or collar
agreements or similar arrangements dealing with interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

               “Helicon”: Charter Helicon, LLC, a Delaware limited liability
company.

               “Helicon Preferred Stock”: 100% of the Class A Preferred
Membership Interest in Helicon, with a dividend rate of 10% per annum and an
aggregate redemption value of $25,000,000, having the terms and conditions in
effect on the First Restatement Effective Date.

               “Holdings”: as defined in the preamble hereto, together with any
successor thereto.

               “Holdings Existing Debt Documents”: all indentures and any other
agreements, documents or instruments governing any Indebtedness of Holdings
outstanding on the Second Restatement Effective Date.

               “Increased Facility Activation Date”: any Business Day on which
any Lender shall execute and deliver to the Administrative Agents an Increased
Facility Activation Notice pursuant to Section 2.1(c).

               “Increased Facility Activation Notice”: a notice substantially in
the form of Exhibit D-3.

 



--------------------------------------------------------------------------------



 



13

               “Increased Facility Closing Date”: any Business Day designated as
such in an Increased Facility Activation Notice.

               “Incremental Term Facility”: as defined in the definition of
“Facility”.

               “Incremental Term Lenders”: (a) on any Increased Facility
Activation Date relating to Incremental Term Loans, the Lenders signatory to the
relevant Increased Facility Activation Notice and (b) thereafter, each Lender
that is a holder of an Incremental Term Loan (including Existing Incremental
Term Loans).

               “Incremental Term Loans”: as defined in Section 2.1(a).

               “Incremental Term Maturity Date”: with respect to the Incremental
Term Loans to be made pursuant to any Increased Facility Activation Notice
(other than the Existing Incremental Term Loans), the maturity date specified in
such Increased Facility Activation Notice, which date shall be a date at least
six months after the final maturity of the Tranche B Term Loans.

               “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all redeemable preferred Equity
Interests of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Sections 8(e) and (f) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

               “Insolvency”: with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

               “Insolvent”: pertaining to a condition of Insolvency.

               “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

               “Intercompany Note”: as defined in the Guarantee and Collateral
Agreement.

 



--------------------------------------------------------------------------------



 



14

               “Intercompany Obligations”: as defined in the Guarantee and
Collateral Agreement.

               “Interest Payment Date”: (a) as to any ABR Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Loan that is an ABR Loan and
any Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

               “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three, six or, if consented
to by (which consent shall not be unreasonably withheld) each Lender under the
relevant Facility, nine or twelve months thereafter, as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three, six or, if consented to by (which consent shall not be
unreasonably withheld) each Lender under the relevant Facility, nine or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Funding Agent not less than three Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

               (i) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

               (ii) the Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date or
beyond the date final payment is due on the relevant Tranche A Term Loans, the
Tranche B Term Loans or the relevant Incremental Term Loans, as the case may be;

               (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month; and

               (iv) the Borrower shall select Interest Periods so as not to
require a payment or prepayment of any Eurodollar Loan during an Interest Period
for such Loan.

               “Intermediate Holding Companies”: the collective reference to
each of the Designated Holding Companies other than Holdings and the CCO Parent.

               “Intracreditor Assignee”: as defined in Section 10.6(c).

               “Investments”: as defined in Section 7.7.

               “Issuing Lender”: each of the Funding Agent and any other
Restatement Revolving Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the Funding
Agent as an “Issuing Lender” hereunder, in each case in its capacity as issuer
of any Letter of Credit.

 



--------------------------------------------------------------------------------



 



15

               “Joint Bookrunners”: J. P. Morgan Securities Inc. and Banc of
America Securities LLC.

               “Joint Lead Arrangers”: J. P. Morgan Securities Inc. and Banc of
America Securities LLC.

               “KPMG”: KPMG, LLP.

               “LaGrange Documents”: collectively, the LaGrange Indenture, the
LaGrange Sale-Leaseback Agreement, the LaGrange Management Agreement, the
LaGrange Subordination Agreement and the organizational documents of the
LaGrange Subsidiaries, in each case as in effect on the First Restatement
Effective Date or as amended from time to time thereafter in a manner that does
not materially and adversely affect the interests of the Lenders and does not
result in materially more onerous terms and conditions with respect to the
Borrower and its Subsidiaries.

               “LaGrange Indenture”: the Trust Indenture and Security Agreement,
dated as of July 1, 1998, between the LaGrange Development Authority and
Reliance Trust Company, as trustee.

               “LaGrange Management Agreement”: the Management Agreement, dated
as of August 4, 1998, between Charter Communications, LLC and Charter-LaGrange,
L.L.C.

               “LaGrange Sale-Leaseback Agreement”: the Lease Agreement, dated
as of July 1, 1998, between the LaGrange Development Authority and Charter
LaGrange, L.L.C.

               “LaGrange Subordination Agreement”: the Management Fee
Subordination Agreement, dated as of July 1, 1998, among Charter Communications,
LLC, Charter-LaGrange, L.L.C. and the LaGrange Development Authority.

               “LaGrange Subsidiaries”: collectively, CF Finance LaGrange, Inc.,
a Georgia corporation, and Charter LaGrange, L.L.C., a Georgia limited liability
company, and their respective Subsidiaries.

               “L/C Commitment”: $350,000,000.

               “L/C Fee Payment Date”: the last day of each March, June,
September and December and the last day of the Revolving Commitment Period.

               “L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.5.

               “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all Restatement Revolving Lenders other than the Issuing
Lender that issued such Letter of Credit.

               “Lender Party”: as defined in Section 10.14.

               “Lenders”: as defined in the preamble hereto.

               “Letters of Credit”: as defined in Section 3.1(a).

               “Leverage Condition”: the condition in the Senior Note Indenture
that permits Holdings and its Restricted Subsidiaries (as defined in the Senior
Note Indenture) to take any action, consummate

 



--------------------------------------------------------------------------------



 



16

any transaction, or suffer any condition to exist if, after giving effect to
such action, transaction or condition, Holdings would be permitted to incur at
least $1.00 of additional Indebtedness (as defined in the Senior Note Indenture)
pursuant to the Leverage Ratio (as defined in the Senior Note Indenture) test as
set forth in the first paragraph of Section 4.10 of the Senior Note Indenture.

               “License”: as to any Person, any license, permit, certificate of
need, authorization, certification, accreditation, franchise, approval, or grant
of rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.

               “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

               “LLC Agreement”: as defined in Section 5.1(d).

               “LLC Arrangement”: as defined in the LLC Agreement.

               “LLC Arrangement Notice”: as defined in the LLC Agreement.

               “Loan”: any loan made or held by any Lender pursuant to this
Agreement.

               “Loan Documents”: this Agreement, the Guarantee and Collateral
Agreement, the Notes, the Supplemental Agreement, the LLC Agreement (solely with
respect to those provisions relating to the LLC Arrangement, it being agreed
that the LLC Agreement shall cease to be a Loan Document when the LLC
Arrangement is no longer effective as provided therein), and any other
agreements, documents or instruments to which any Loan Party is party and which
is designated as a Loan Document.

               “Loan Parties”: Holdings, the CCO Parent (after the Guarantee and
Pledge Date), the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

               “Majority Facility Lenders”: with respect to any Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of any Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the relevant Total Revolving Commitments).

               “Management Fee Agreement”: the Second Amended and Restated
Management Agreement dated as of June 19, 2003 between the Borrower and CCI as
amended, replaced or supplemented or otherwise modified from time to time in
accordance with Section 7.8(d).

               “Marketable Indebtedness”: any Indebtedness (i) issued in
connection with a registered public offering or Rule 144A private placement, or
(ii) that provides the holders thereof with registration rights whether or not
contingent.

               “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any material provision of this Agreement or any of the other
Loan

 



--------------------------------------------------------------------------------



 



17

Documents or the rights or remedies of the Funding Agent, the Administrative
Agents or the Lenders hereunder or thereunder.

               “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

               “Multiemployer Plan”: a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

               “Net Cash Amount”: as of any date of determination, after giving
effect to any borrowing on such date, (a) the sum of (i) cash on hand of the
Borrower and the Subsidiary Guarantors immediately prior thereto excluding
amounts contained in (A) accounts for deposit of receipts from operations that
are swept to operating or other concentration accounts so long as such deposits
continue to be swept into such operating or concentration accounts no less
frequently than every other Business Day in accordance with the practices of the
Borrower and the Subsidiary Guarantors in effect as of December 31, 2002, and
(B) petty cash accounts, (ii) the face amount of Cash Equivalents held by the
Borrower and the Subsidiary Guarantors immediately prior thereto, and (iii) the
amount of such borrowing, minus (b) the sum of (i) the aggregate cash and Cash
Equivalents reserved for reinvestments contemplated under the Reinvestment
Notices then delivered plus the Net Cash Proceeds of any Reinvestment Event
received on or within five Business Days prior to such date or to be received
within five Business Days after such date, to the extent that the Borrower
intends to deliver a Reinvestment Notice with respect to such Net Cash Proceeds,
(ii) the aggregate amount of cash or Cash Equivalents deposited as cash
collateral for letters of credit and ordinary course credit support, in each
case, as permitted hereunder, and (iii) the aggregate amount of the proceeds of
such borrowing, cash and proceeds of Cash Equivalents that are anticipated to be
used within the 21-day period commencing on the date of receipt of the proceeds
of such borrowing.

               “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to the Guarantee and
Collateral Agreement) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Equity Interests or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

               “New Lender”: as defined in Section 2.1(d).

               “New Lender Supplement”: as defined in Section 2.1(d).

               “Non-Excluded Taxes”: as defined in Section 2.17(a).

 



--------------------------------------------------------------------------------



 



18

               “Non-Recourse Subsidiary”: (a) (i) the Specified Non-Recourse
Subsidiaries or (ii) any other Subsidiary of the Borrower created, acquired or
activated by the Borrower or any of its Subsidiaries in connection with any
Investment made pursuant to Section 7.7(g) that is designated as such by the
Borrower substantially concurrently with such creation, acquisition or
activation and (b) any Subsidiary of any Specified Non-Recourse Subsidiary or of
such designated Subsidiary, provided, that (i) at no time shall any creditor of
any such Subsidiary have any claim (whether pursuant to a Guarantee Obligation,
by operation of law or otherwise) against the Borrower or any of its other
Subsidiaries (other than another Non-Recourse Subsidiary) in respect of any
Indebtedness or other obligation of any such Subsidiary (other than in respect
of (A) a non-recourse pledge of Equity Interests in such Subsidiary,
(B) transactions between the Borrower and its Subsidiaries (other than Specified
Non-Recourse Subsidiaries), on the one hand, and any Specified Non-Recourse
Subsidiary, on the other hand, and (C) transactions among Specified Non-Recourse
Subsidiaries, in each case, that would not have been prohibited if the
Organizational Restructuring had not occurred); (ii) neither the Borrower nor
any of its Subsidiaries (other than another Non-Recourse Subsidiary) shall
become a general partner of any such Subsidiary; (iii) no default with respect
to any Indebtedness of any such Subsidiary, other than Indebtedness of a
Specified Non-Recourse Subsidiary (including any right which the holders thereof
may have to take enforcement action against any such Subsidiary), shall permit
solely as a result of such Indebtedness being in default or accelerated (upon
notice, lapse of time or both) any holder of any Indebtedness of the Borrower or
its other Subsidiaries (other than another Non-Recourse Subsidiary) to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity; (iv) no such
Subsidiary shall own any Equity Interests of, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower (other than
another Non-Recourse Subsidiary); (v) no Investments may be made in any such
Subsidiary by the Borrower or any of its Subsidiaries (other than by another
Non-Recourse Subsidiary) except to the extent permitted under (A) Section 7.7(h)
solely with respect to the Specified Non-Recourse Subsidiaries,
(B) Section 7.7(g) solely with respect to Non-Recourse Subsidiaries that are not
Specified Non-Recourse Subsidiaries, and (C) Section 7.7(i) with respect to any
of the Non-Recourse Subsidiaries; (vi) the Borrower shall not directly own any
Equity Interests in such Subsidiary other than the Equity Interests of Specified
Non-Recourse Holdco or any of the other Specified Non-Recourse Subsidiaries; and
(vii) at the time of such designation, no Default or Event of Default shall have
occurred and be continuing or would result therefrom. It is understood that
Non-Recourse Subsidiaries shall be disregarded for the purposes of any
calculation pursuant to this Agreement relating to financial matters with
respect to the Borrower.

               “Non-U.S. Lender”: as defined in Section 2.17(d).

               “Notes”: the collective reference to any promissory note
evidencing Loans.

               “Notice of Borrowing”: an irrevocable notice of borrowing,
substantially in the form of Exhibit N, to be delivered in connection with each
extension of credit hereunder.

               “Organizational Restructuring”: (a) the creation by Holdings of
(i) Specified Non-Recourse Holdco, as a direct Wholly Owned Subsidiary, (ii) at
the election of Holdings, one or more Intermediate Holding Companies as direct
or indirect Wholly Owned Subsidiaries, and (iii) the CCO Parent, as a direct or
indirect Wholly Owned Subsidiary of Holdings and each of the Intermediate
Holding Companies; and (b) concurrently with the occurrence of the Second
Restatement Effective Date, which shall be deemed to occur in the following
order: (i) the contribution by Holdings of all of the Equity Interests in each
of its direct Subsidiaries (other than the Borrower, Charter Communications
Holdings Capital Corporation, the Intermediate Holding Companies, and Specified
Non-Recourse Holdco), including, without limitation, the Equity Interests in the
Specified Non-Recourse Subsidiaries described in clause (b) of the definition
thereof to Specified Non-Recourse Holdco; (ii) the contribution by Holdings of
all of the Equity Interests in Specified Non-Recourse Holdco to the Borrower,
(iii) the

 



--------------------------------------------------------------------------------



 



19

contribution by Holdings of all of the Equity Interests in the Borrower to the
CCO Parent, and (iv) the release by the Funding Agent of any security interest
granted by Holdings under the Existing Guarantee and Collateral Agreement.

               “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

               “Participant”: as defined in Section 10.6(b).

               “Paul Allen Contributions”: any capital contribution made by Paul
G. Allen or any of his Affiliates, directly or indirectly, to the Borrower or
any of its Subsidiaries.

               “Paul Allen Group”: the collective reference to (a) Paul G.
Allen, (b) his estate, spouse, immediate family members and heirs and (c) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or other owners of which consist exclusively of Paul G.
Allen or such other Persons referred to in clause (b) above or a combination
thereof.

               “PBGC”: the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor).

               “Permitted Line of Business”: as defined in Section 7.14(a).

               “Person”: an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

               “Plan”: at a particular time, any employee benefit plan that is
covered by Title IV of ERISA and in respect of which a Loan Party or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

               “Pole Agreement”: any pole attachment agreement or underground
conduit use agreement entered into in connection with the operation of any CATV
System.

               “Prepayment Obligation”: with respect to any Person, any
(x) obligation to prepay, redeem, purchase or defease any Indebtedness of such
Person or (y) obligation to make an offer to prepay, redeem, purchase or defease
any Indebtedness of such Person, in each case, prior to the stated maturity
thereof, to the extent that such obligation or obligation to make an offer
results from the occurrence of an event or condition or the failure to satisfy,
maintain or comply with a limitation, restriction or prohibition contained in
the documents or instruments governing such Indebtedness, in any such case, that
is of the type which would customarily be set forth as a default in, or as a
covenant, a breach of which would customarily be a default in, a bank credit
facility or in an institutional note purchase agreement of a type customarily
used by financial institutions or other institutional lenders; provided, that
any such obligation or obligation of any such Person (other than the Borrower
and its Subsidiaries but not including Excluded Acquired Subsidiaries) to make
such offer shall not constitute a “Prepayment Obligation” if any such Person, at
the time such obligation or obligation to make such offer arises (without regard
to any grace or cure period), has Available Cash in an amount reasonably
expected to be sufficient to satisfy (after giving effect to any other
prepayment or similar events as described above arising out of such event or
condition), such obligation or to consummate such offer on the date it is due.
As used herein, “Available

 



--------------------------------------------------------------------------------



 



20

Cash” means any combination of (a) cash, (b) cash equivalents, (c) bona fide
financing commitments and (d) if any Subsidiary or any Qualified Parent Company
of such Person has (or, based on agreements or bona fide commitments then in
effect, is reasonably expected to have prior to such obligation or consummation
of such offer becoming due) proceeds of any incurrence of Indebtedness or
issuance of Equity Interests or asset sales, commitments from such Subsidiary or
Qualified Parent Company to provide such Person with the proceeds thereof (or to
use such proceeds to satisfy such obligation or offer) so long as such proceeds
(i) are permitted to be provided to such Person or so utilized, (ii) are not
required to be applied in any other manner, and (iii) do not give rise to an
additional Prepayment Obligation.

               “Pricing Grid”: the pricing grid attached hereto as Annex A.

               “Prime Rate”: the rate of interest per annum publicly announced
from time to time by the Funding Agent as its prime rate in effect at its
principal office in Dallas, Texas (the Prime Rate not being intended to be the
lowest rate of interest charged by the Funding Agent in connection with
extensions of credit to debtors).

               “Properties”: as defined in Section 4.17(a).

               “Qualified Indebtedness”: (a) with respect to a Qualified Parent
Company, (i) the Vulcan Facility, and (ii) any other Indebtedness (A) which is
issued in a Rule 144A or other private placement or registered public offering
(including in an exchange transaction), (B) which is not held by any member of
the CCI Group and (C) as to which 100% of the Net Cash Proceeds thereof, if any,
are or were used by such Qualified Parent Company to make Investments in one or
more of its Subsidiaries engaged substantially in businesses of the type
described in Section 7.14(a) and/or to refinance other Qualified Indebtedness or
Indebtedness of the Borrower (including by tender or exchange), and (b) with
respect to an Affiliate of the Borrower, any Indebtedness (other than the Vulcan
Facility) as to which 100% of the Net Cash Proceeds thereof, if any, are or were
contributed to the Borrower.

               “Qualified LaGrange Entity”: any LaGrange Subsidiary that both
(a) is a party to or otherwise bound by, or formed as a condition to, the
LaGrange Documents and (b) has assets (either directly or through any Subsidiary
or other Equity Interests) as reflected on its balance sheet with an aggregate
value of no more than $25,000,000.

               “Qualified Parent Company”: CCI or any of its direct or indirect
Subsidiaries, in each case provided that the Borrower shall be a direct or
indirect Subsidiary of such Person.

               “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.

               “Refunded Swingline Loans”: as defined in Section 2.5(b).

               “Register”: as defined in Section 10.6(d).

               “Regulation U”: Regulation U of the Board as in effect from time
to time.

               “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the relevant Issuing Lender pursuant to Section 3.5 for amounts drawn
under Letters of Credit.

               “Reinvestment Deadline”: as defined in the definition of
“Reinvestment Notice”.

 



--------------------------------------------------------------------------------



 



21

               “Reinvestment Deferred Amount”: as of any date of determination,
with respect to any Reinvestment Event, the aggregate amount of Net Cash
Proceeds received by the Borrower or any of its Subsidiaries in connection with
such Reinvestment Event, that are not applied to prepay the Term Loans pursuant
to Section 2.9(a) as a result of the delivery of a Reinvestment Notice as such
amount may be reduced from time to time by application of such Net Cash Proceeds
to acquire assets useful in the Borrower’s business.

               “Reinvestment Event”: any Asset Sale or Recovery Event in respect
of which the Borrower has delivered a Reinvestment Notice.

               “Reinvestment Notice”: a written notice, in substantially the
form attached as Exhibit O hereto, stating that (a) no Event of Default has
occurred and is continuing, (b) the Borrower (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of such Asset Sale or Recovery Event to acquire assets useful in
its business, on or prior to the earlier of (i) the date that is eighteen months
from the date of receipt of such Net Cash Proceeds and (ii) the Business Day
immediately preceding the date on which such proceeds would be required to be
applied, or to be offered to be applied, to prepay, redeem or defease any
Indebtedness of the Borrower or any of its Affiliates (other than Indebtedness
under this Agreement) if not applied as described above (such earlier date, the
“Reinvestment Deadline”), and (c) such use will not require purchases,
repurchases, redemptions or prepayments (or offers to make purchases,
repurchases, redemptions or prepayments) of any other Indebtedness of the
Borrower or any of its Affiliates.

               “Reinvestment Prepayment Amount”: with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto then
outstanding on the Reinvestment Prepayment Date.

               “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earliest of (a) the relevant Reinvestment Deadline (as defined in the
definition of “Reinvestment Notice”), (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire assets useful
in the Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount, and (c) the date on which an Event of Default under
Section 8(a) or 8(g) occurs and for so long as any such Event of Default is
continuing.

               “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

               “Reportable Event”: any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty day
notice period is waived under subsections .27, .28, .29, .30, .31, .32, .34 or
.35 of PBGC Reg. § 4043.

               “Required Lenders”: at any time, the holders of more than 50% of
the sum of (a) the aggregate unpaid principal amount of the Term Loans then
outstanding and (b) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

               “Required Prepayment Lenders”: the Majority Facility Lenders in
respect of each Facility (with the Tranche B Term Facility and the Incremental
Term Facility being treated for this purpose as a single Facility).

               “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or

 



--------------------------------------------------------------------------------



 



22

determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

               “Responsible Officer”: the chief executive officer, president or
chief financial officer of the Borrower, but in any event, with respect to
financial matters, any of the chief financial officer or any other financial
officer of the Borrower.

               “Restatement Revolving Aggregate Committed Amount”: the sum of
the Total Restatement Revolving Commitments as in effect on the First
Restatement Effective Date and the amount of any increases therein effected
pursuant to Section 2.1(c).

               “Restatement Revolving Commitment”: as to any Revolving Lender,
the obligation of such Lender, if any, to make Restatement Revolving Loans and
participate in Swingline Loans and Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading
“Restatement Revolving Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment and Acceptance or New Lender Supplement pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

               “Restatement Revolving Extensions of Credit”: as to any
Restatement Revolving Lender at any time, an amount equal to the sum of (a) the
aggregate principal amount of all Restatement Revolving Loans held by such
Lender then outstanding, (b) such Lender’s Restatement Revolving Percentage of
the L/C Obligations then outstanding and (c) such Lender’s Restatement Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

               “Restatement Revolving Facility”: as defined in the definition of
“Facility”.

               “Restatement Revolving Lender”: each Lender that has a
Restatement Revolving Commitment or that holds Restatement Revolving Loans.

               “Restatement Revolving Loans”: as defined in Section 2.1(b).

               “Restatement Revolving Percentage”: as to any Restatement
Revolving Lender at any time, the percentage which such Lender’s Restatement
Revolving Commitment then constitutes of the Total Restatement Revolving
Commitments (or, at any time after the Restatement Revolving Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Restatement Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Restatement Revolving Loans then outstanding).

               “Restatement Tranche A Aggregate Funded Amount”: the sum of the
aggregate principal amount of Restatement Tranche A Term Loans made or
maintained pursuant to Section 2.1(a) and the aggregate principal amount of
Restatement Tranche A Term Loans made pursuant to Section 2.1(c).

               “Restatement Tranche A Term Facility”: as defined in the
definition of “Facility”.

               “Restatement Tranche A Term Lender”: each Lender that is the
holder of a Restatement Tranche A Term Loan.

               “Restatement Tranche A Term Loan”: as defined in Section 2.1(a).

               “Restatement Tranche A Term Percentage”: as to any Restatement
Tranche A Term Lender at any time, the percentage which the aggregate principal
amount of such Lender’s Restatement

 



--------------------------------------------------------------------------------



 



23

Tranche A Term Loans then outstanding constitutes of the aggregate principal
amount of all Restatement Tranche A Term Loans then outstanding.

               “Restricted Payments”: as defined in Section 7.6.

               “Revolving Commitment”: any Existing Revolving Commitment or
Restatement Revolving Commitment, as applicable.

               “Revolving Commitment Period”: the period ending on the Revolving
Termination Date.

               “Revolving Extensions of Credit”: the Existing Revolving
Extensions of Credit or the Restatement Revolving Extensions of Credit, as
applicable.

               “Revolving Facility”: the Existing Revolving Facility or the
Restatement Revolving Facility, as applicable.

               “Revolving Lender”: any Existing Revolving Lender or Restatement
Revolving Lender, as applicable.

               “Revolving Loans”: any Existing Revolving Loan or Restatement
Revolving Loan, as applicable.

               “Revolving Termination Date”: September 18, 2007.

               “SEC”: the Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

               “Second Restatement Effective Date”: the date on which the
conditions precedent set forth in Section 5.1 hereof shall have been satisfied.

               “Senior Note Indenture”: the collective reference to the
Indentures entered into by Holdings and Charter Communications Holdings Capital
Corporation in connection with the issuance of the Senior Notes, together with
all instruments and other agreements entered into by Holdings or Charter
Communications Holdings Capital Corporation in connection therewith, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.8.

               “Senior Notes”: the senior notes and senior discount notes of
Holdings and Charter Communications Holdings Capital Corporation issued on or
about the Stage One Closing Date pursuant to the Senior Note Indenture.

               “Shell Subsidiary”: any Subsidiary of the Borrower that is a
“shell” company having (a) assets (either directly or through any Subsidiary or
other Equity Interests) with an aggregate value not exceeding $100,000 and
(b) no operations.

               “Silo”: as defined in Section 7.17.

               “Silo Holding Company”: any Person described in clause (b) of the
definition of “Specified Non-Recourse Subsidiary”.

               “Single Employer Plan”: any Plan that is covered by Title IV of
ERISA, but that is not a Multiemployer Plan.

 



--------------------------------------------------------------------------------



 



24

               “Solvent”: when used with respect to any Person, means that, as
of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed or contingent, matured or unmatured, disputed or
undisputed, or secured or unsecured.

               “Specified Change of Control”: a “Change of Control” as defined
in, or any event or condition of the type described in Section 8(l) contained
in, the documentation governing any Indebtedness of the CCO Parent having an
aggregate outstanding principal amount in excess of $50,000,000.

               “Specified Default Trigger”: at any time prior to the Guarantee
and Pledge Date and the CCO Parent’s having complied with its obligations under
Section 6.13, any action or failure to act by the CCO Parent that would
constitute a breach of the covenants in Sections 6 and 7 hereof expressly made
applicable to the CCO Parent after the Guarantee and Pledge Date, provided, that
to the extent a cure or grace period would have been applicable to any such
breach, such period shall have expired without the breach having been cured or
otherwise remedied.

               “Specified Intracreditor Group”: as defined in Section 10.6(c).

               “Specified Long-Term Indebtedness”: any Indebtedness incurred
pursuant to Section 7.2(f).

               “Specified Non-Recourse Holdco”: CCO NR Holdings, LLC, a direct
Wholly Owned Subsidiary of the Borrower that, immediately after giving effect to
the Organizational Restructuring, will directly own each of the Silo Holding
Companies.

               “Specified Non-Recourse Subsidiary”: (a) the Specified
Non-Recourse Holdco, (b) any of the following entities (so long as it is a
direct or indirect Subsidiary of Specified Non-Recourse Holdco), each a Delaware
limited liability company: (i) CC V Holdings, LLC, (ii) CC VI Holdings, LLC,
(iii) Charter Communications VII, LLC, (iv) Charter Communications Ventures,
LLC, (v) CC Systems, LLC, and (vi) CC Fiberlink, LLC, and (c) each of the
entities that (whether now existing or hereafter created), from time to time,
are direct or indirect Subsidiaries of any of the foregoing, and their
successors.

               “Specified Subordinated Debt”: any Indebtedness of the Borrower
issued directly or indirectly to Paul G. Allen or any of his Affiliates, so long
as such Indebtedness (a) qualifies as Specified Long-Term Indebtedness and
(b) has terms and conditions substantially identical to those set forth in
Exhibit H.

               “Stage One Closing Date”: March 18, 1999.

 



--------------------------------------------------------------------------------



 



25

               “Subsidiary”: as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person; provided, that Non-Recourse
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Non-Recourse Subsidiary”,
“Organizational Restructuring”, “Specified Non-Recourse Subsidiary” and
“Specified Non-Recourse Holdco”). Unless otherwise qualified, all references to
a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

               “Subsidiary Guarantor”: each Subsidiary of the Borrower other
than any Foreign Subsidiary, any Shell Subsidiary, any Qualified LaGrange Entity
and any Excluded Acquired Subsidiary.

               “Supplemental Agreement”: the Supplemental Agreement dated as of
the date hereof, in substantially the form of Exhibit P, among Holdings, the
Borrower and the Subsidiary Guarantors in favor of the Funding Agent and the
Administrative Agents, all for the benefit of the Lenders, the Agents, the Joint
Lead Arrangers and the Joint Bookrunners, providing for a release of claims and
the reaffirmation by the Loan Parties of all obligations under or relating to
the Loan Documents.

               “Swingline Commitment”: the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at
any one time outstanding not to exceed $25,000,000.

               “Swingline Lender”: Bank of America, N.A., in its capacity as the
lender of Swingline Loans.

               “Swingline Loans”: as defined in Section 2.4.

               “Swingline Participation Amount”: as defined in Section 2.5(c).

               “Syndication Agent”: as defined in the preamble hereto.

               “Term Lenders”: the collective reference to the Tranche A Term
Lenders, the Tranche B Term Lenders and the Incremental Term Lenders.

               “Term Loans”: the collective reference to the Tranche A Term
Loans, Tranche B Term Loans and Incremental Term Loans.

               “Threshold Management Fee Date”: any date on which, both before
and after giving pro forma effect to the payment of any previously deferred
management fees pursuant to Section 7.8(c) (including any Indebtedness incurred
in connection therewith), the Consolidated Interest Coverage Ratio, determined
in respect of the most recent period of four consecutive fiscal quarters for
which the relevant financial information is available, is greater than 2.25 to
1.0.

               “Threshold Transaction Date”: any date on which, both before and
after giving pro forma effect to a particular transaction (including any
Indebtedness incurred in connection therewith), the Consolidated Interest
Coverage Ratio, determined in respect of the most recent period of four
consecutive fiscal quarters for which the relevant financial information is
available, is greater than 1.75 to 1.0.

 



--------------------------------------------------------------------------------



 



26

               “Total Existing Revolving Commitments”: at any time, the
aggregate amount of the Existing Revolving Commitments then in effect.

               “Total Existing Revolving Extensions of Credit”: at any time, the
aggregate amount of the Existing Revolving Extensions of Credit of the Existing
Revolving Lenders outstanding at such time.

               “Total Restatement Revolving Commitments”: at any time, the
aggregate amount of the Restatement Revolving Commitments then in effect.

               “Total Restatement Revolving Extensions of Credit”: at any time,
the aggregate amount of the Restatement Revolving Extensions of Credit of the
Restatement Revolving Lenders outstanding at such time.

               “Total Revolving Commitments”: the Total Existing Revolving
Commitments or the Total Restatement Revolving Commitments, as applicable.

               “Total Revolving Extensions of Credit”: the Total Existing
Revolving Extensions of Credit or the Total Restatement Revolving Extensions of
Credit, as applicable.

               “Tranche A Term Facility”: the Existing Tranche A Term Facility
or the Restatement Tranche A Term Facility, as applicable.

               “Tranche A Term Lender”: any Existing Tranche A Term Lender or
Restatement Tranche A Term Lender, as applicable.

               “Tranche A Term Loan”: any Existing Tranche A Term Loan or
Restatement Tranche A Term Loan, as applicable.

               “Tranche B Aggregate Funded Amount”: the sum of the aggregate
principal amount of Tranche B Term Loans made on the Stage One Closing Date and
the aggregate principal amount of Tranche B Term Loans made pursuant to Section
2.1(c).

               “Tranche B Term Facility”: as defined in the definition of
“Facility”.

               “Tranche B Term Lender”: each Lender that holds a Tranche B Term
Loan.

               “Tranche B Term Loan”: as defined in Section 2.1(a).

               “Tranche B Term Percentage”: as to any Tranche B Term Lender at
any time, the percentage which the aggregate principal amount of such Lender’s
Tranche B Term Loans then outstanding constitutes of the aggregate principal
amount of all Tranche B Term Loans then outstanding.

               “Transferee”: any Assignee or Participant.

               “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

               “United States”: the United States of America.

               “Unrestricted Cash”: with respect to any Qualified Parent Company
that has consummated a transaction contemplated in Section 7.6(d), the aggregate
amount of cash on hand of such Qualified Parent Company not otherwise earmarked
for operations, administration and other budgeted

 



--------------------------------------------------------------------------------



 



27

expenditures and Investments, including, but not limited to, (i) scheduled
payments of interest and principal in respect of Indebtedness of any Qualified
Parent Company and customary fees and expenses related thereto, (ii) all costs,
fees, expenses and similar amounts relating to corporate and organizational
matters of the Qualified Parent Companies, (iii) tax, accounting, cash
management and other similar matters, (iv) licenses, authorizations, programming
and other requirements, services and products necessary to conduct their
business, and (v) employee benefits and compensation and fees and expenses for
services of professionals.

               “Vulcan Facility”: Indebtedness arising from the notes purchased
by the Vulcan Lender from the CCO Parent and reimbursement obligations relating
to letters of credit issued (including letters of credit issued by third parties
for which the Vulcan Lender is the account party) for the benefit or account of
the CCO Parent, the Borrower and any of its Subsidiaries and any Specified
Non-Recourse Subsidiaries pursuant to the Vulcan Facility Documents.

               “Vulcan Facility Documents”: the Vulcan Note Purchase Agreement
and the Vulcan Intercreditor Agreement, together with all other agreements,
documents and instruments relating to the Vulcan Facility, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the provisions of Section 7.8(b).

               “Vulcan Facility Liens”: Liens granted by the CCO Parent to
secure the Vulcan Facility with respect to (i) the Vulcan Non-CCO Collateral and
(ii) the Equity Interests of the Borrower and the Intercompany Notes and the
Intercompany Obligations owing to the CCO Parent, all of which, in the case of
this clause (ii), on a junior and subordinated basis in accordance with the
Vulcan Intercreditor Agreement.

               “Vulcan Intercreditor Agreement”: the Intercreditor and Lien
Subordination Agreement, in substantially the form attached as Exhibit K, to be
entered into among the Vulcan Lender (or a collateral agent for the Vulcan
Lender), the Funding Agent, the CCO Parent and the Borrower, as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions thereof.

               “Vulcan Lender”: Vulcan Inc., a Delaware corporation, and its
successors, and/or one or more of its Affiliates that becomes the purchaser of
the notes under the Vulcan Facility, together with their respective successors
and assigns.

               “Vulcan Non-CCO Collateral”: the aircraft and real property
currently owned by Affiliates of CCI, together with any replacements and
substitutions therefor and any proceeds thereof and/or, if the Equity Interests
of such Affiliates are contributed to the CCO Parent, then such Equity Interests
and any proceeds thereof.

               “Vulcan Note Purchase Agreement”: the Note Purchase Agreement
providing the Vulcan Facility to be entered into by the CCO Parent, as issuer,
the guarantors party thereto (which shall not include the Borrower or any of its
Subsidiaries) and the Vulcan Lender, as purchaser.

               “Wholly Owned Subsidiary”: as to any Person, any other Person all
of the Equity Interests of which (other than directors’ qualifying shares
required by law or, in the case of Helicon, the Helicon Preferred Stock) are
owned by such Person directly or through other Wholly Owned Subsidiaries or a
combination thereof.

 



--------------------------------------------------------------------------------



 



28

               “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor
that is a Wholly Owned Subsidiary of the Borrower; provided that,
notwithstanding the foregoing, each Qualified LaGrange Entity shall be treated
as a Wholly Owned Subsidiary Guarantor for purposes of Section 7.

               1.2. Other Definitional Provisions; Pro Forma Calculations.
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

               (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to the CCO Parent, the Borrower and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), and (iv) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Equity
Interests, securities, revenues, accounts, leasehold interests, contract rights
and any other “assets” as such term is defined under GAAP.

               (c) The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

               (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

               (e) For the purposes of calculating Annualized Operating Cash
Flow, Annualized Pro Forma Operating Cash Flow, Consolidated Operating Cash Flow
and Consolidated Interest Expense for any period (a “Test Period”), (i) if at
any time from the period (a “Pro Forma Period”) commencing on the second day of
such Test Period and ending on the last day of such Test Period (or, in the case
of any pro forma calculation made pursuant hereto in respect of a particular
transaction, ending on the date such transaction is consummated and, unless
otherwise expressly provided herein, after giving effect thereto), the Borrower
or any Subsidiary shall have made any Material Disposition, the Consolidated
Operating Cash Flow for such Test Period shall be reduced by an amount equal to
the Consolidated Operating Cash Flow (if positive) attributable to the property
which is the subject of such Material Disposition for such Test Period or
increased by an amount equal to the Consolidated Operating Cash Flow (if
negative) attributable thereto for such Test Period, and Consolidated Interest
Expense for such Test Period shall be reduced by an amount equal to the
Consolidated Interest Expense for such Test Period attributable to any
Indebtedness of the Borrower or any Subsidiary repaid, repurchased, defeased or
otherwise discharged with respect to the Borrower and its Subsidiaries in
connection with such Material Disposition (or, if the Equity Interests of any
Subsidiary are sold, the Consolidated Interest Expense for such Test Period
directly attributable to the Indebtedness of such Subsidiary to the extent the
Borrower and its continuing Subsidiaries are no longer liable for such
Indebtedness after such Disposition); (ii) if during such Pro Forma Period the
Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated
Operating Cash Flow and Consolidated Interest Expense for such Test Period shall
be calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if such Material
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such Test Period; (iii) if during such Pro Forma Period any
Person that subsequently became a Subsidiary or was merged with or into the
Borrower or any Subsidiary since the

 



--------------------------------------------------------------------------------



 



29

beginning of such Pro Forma Period shall have entered into any disposition or
acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by the Borrower or a Subsidiary during such Pro
Forma Period, Consolidated Operating Cash Flow and Consolidated Interest Expense
for such Test Period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the first day of such Test Period; and
(iv) in the case of determinations in connection with transactions involving the
incurrence of Indebtedness, Consolidated Interest Expense shall be calculated
after giving pro forma effect thereto (and all other incurrences of Indebtedness
during such Pro Forma Period) as if such Indebtedness was incurred on the first
day of such Test Period. For the purposes of this paragraph, pro forma
calculations regarding the amount of income or earnings relating to any Material
Disposition or Material Acquisition and the amount of Consolidated Interest
Expense associated with any discharge or incurrence of Indebtedness shall in
each case be determined in good faith by a Responsible Officer of the Borrower.
If any Indebtedness bears a floating rate of interest and the incurrence or
assumption thereof is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated as if the rate in effect on the last day of the
relevant Pro Forma Period had been the applicable rate for the entire relevant
Test Period (taking into account any interest rate protection agreement
applicable to such Indebtedness if such interest rate protection agreement has a
remaining term in excess of 12 months). As used in this Section 1.2(e),
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (ii) involves the
payment of Consideration by the Borrower and its Subsidiaries in excess of
$1,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $1,000,000.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

               2.1. Commitments; Increases in the Tranche A Term Loans, the
Tranche B Term Loans and the Revolving Facilities; Incremental Term Loans.
(a) Subject to the terms and conditions hereof, (i) each Existing Tranche A Term
Lender severally agrees to maintain hereunder, in the form of an “Existing
Tranche A Term Loan”, its Tranche A Term Loan under and as defined in the
Existing Credit Agreement, as specified on Schedule 1.1, (ii) each Restatement
Tranche A Term Lender severally agrees (x) to maintain hereunder, in the form of
a “Restatement Tranche A Term Loan”, its Tranche A Term Loan under and as
defined in the Existing Credit Agreement and/or (y) to maintain hereunder its
“Restatement Tranche A Term Loan” made on the First Restatement Effective Date
under the Existing Credit Agreement, in each case as specified on Schedule 1.1,
(iii) each Tranche B Term Lender severally agrees to maintain hereunder, in the
form of a “Tranche B Term Loan”, its Tranche B Term Loan under and as defined in
the Existing Credit Agreement, (iv) each Existing Incremental Term Lender
severally agrees to maintain hereunder, in the form of an “Existing Incremental
Term Loan”, its Incremental Term Loan outstanding under the Existing Credit
Agreement, and (v) each other Incremental Term Lender severally agrees to make
one or more term loans (each, together with each Existing Incremental Term Loan,
an “Incremental Term Loan”) to the extent provided in Section 2.1(c). The Term
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Funding Agent in accordance with Sections 2.2
and 2.10.

               (b) Subject to the terms and conditions hereof, each Existing
Revolving Lender severally agrees to make revolving credit loans (“Existing
Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which does not exceed the amount of such Lender’s Existing Revolving Commitment.
Subject to the terms and conditions hereof, each Restatement Revolving Lender
severally agrees to make revolving credit loans (“Restatement Revolving Loans”)
to the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to

 



--------------------------------------------------------------------------------



 



30

such Lender’s Restatement Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Restatement Revolving Commitment. During the Revolving Commitment Period, the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Funding Agent in
accordance with Sections 2.2 and 2.10.

               (c) The Borrower and any one or more Lenders (including New
Lenders) may from time to time agree that such Lenders shall make, obtain or
increase the amount of their Tranche A Term Loans, Tranche B Term Loans,
Incremental Term Loans or Revolving Commitments, as applicable, by executing and
delivering to the Administrative Agents an Increased Facility Activation Notice
specifying (i) the amount of such increase and the Facility or Facilities
involved, (ii) the applicable Increased Facility Closing Date and (iii) in the
case of Incremental Term Loans, (x) the applicable Incremental Term Maturity
Date, (y) the amortization schedule for such Incremental Term Loans, which shall
comply with Section 2.3, and (z) the Applicable Margin for such Incremental Term
Loans. Notwithstanding the foregoing, without the consent of the Required
Lenders, (i) incremental Tranche A Term Loans under a particular Facility may
not be obtained on or after the first date on which scheduled installments are
payable under such Facility, (ii) incremental Revolving Commitments under a
particular Facility may not be obtained on or after the first date on which
scheduled Commitment reductions are required under such Facility, (iii) the
aggregate amount of borrowings of Incremental Term Loans (excluding Existing
Incremental Term Loans) shall not exceed an amount equal to (x) $100,000,000
plus (y) the aggregate principal amount of optional prepayments of Term Loans
made after the First Restatement Effective Date pursuant to Section 2.8 or
optional reductions of the Revolving Commitments made after the First
Restatement Effective Date pursuant to Section 2.7 (provided that the amount
described in this clause (y) shall not exceed $500,000,000) minus (z) the
aggregate amount of incremental Tranche A Term Loans or incremental Revolving
Commitments obtained after the First Restatement Effective Date pursuant to this
paragraph, (iv) the aggregate amount of incremental Tranche A Term Loans and
incremental Revolving Commitments obtained after the First Restatement Effective
Date pursuant to this paragraph shall not exceed $250,000,000, (v) each increase
effected pursuant to this paragraph shall be in a minimum amount of at least
$100,000,000 and (vi) no more than four Increased Facility Closing Dates may be
selected by the Borrower after the First Restatement Effective Date. No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion.

               (d) Any additional bank, financial institution or other entity
which, with the consent of the Borrower and the Administrative Agents (which
consent shall not be unreasonably withheld), elects to become a “Lender” under
this Agreement in connection with any transaction described in Section 2.1(c)
shall execute a New Lender Supplement (each, a “New Lender Supplement”),
substantially in the form of Exhibit D-2, whereupon such bank, financial
institution or other entity (a “New Lender”) shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

               (e) Unless otherwise agreed by the Administrative Agents, on each
Increased Facility Closing Date (other than in respect of Incremental Term
Loans), the Borrower shall borrow Term Loans under the relevant increased
Facility, or shall borrow Revolving Loans under the relevant increased Revolving
Commitments, as the case may be, from each Lender participating in the relevant
increase in an amount determined by reference to the amount of each Type of Loan
(and, in the case of Eurodollar Loans, of each Eurodollar Tranche) which would
then have been outstanding from such Lender if (i) each such Type or Eurodollar
Tranche had been borrowed or effected on such Increased Facility Closing Date
and (ii) the aggregate amount of each such Type or Eurodollar Tranche requested
to be so borrowed or effected had been proportionately increased. The Eurodollar
Base Rate applicable to any Eurodollar Loan

 



--------------------------------------------------------------------------------



 



31

borrowed pursuant to the preceding sentence shall equal the Eurodollar Base Rate
then applicable to the Eurodollar Loans of the other Lenders in the same
Eurodollar Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Borrower and the
relevant Lender).

               2.2. Procedure for Borrowing. In order to effect a borrowing
hereunder, the Borrower shall give the Funding Agent a Notice of Borrowing
(which notice must be received by the Funding Agent prior to 12:00 Noon, Dallas
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans), specifying (i) the Facility under which such
Loan is to be borrowed, (ii) the amount and Type of Loans to be borrowed, (iii)
the requested Borrowing Date and (iv) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing shall be in an aggregate amount
equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate relevant Available
Revolving Commitments are less than $5,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $10,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Restatement Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.5. Upon receipt of any Notice
of Borrowing from the Borrower, the Funding Agent shall promptly notify each
relevant Lender thereof. Each relevant Lender will make the amount of its pro
rata share of each borrowing available to the Funding Agent for the account of
the Borrower at the Funding Office prior to 11:00 A.M., Dallas time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Funding Agent. Such borrowing will then be made available not later than 2:00
P.M., Dallas time, to the Borrower by the Funding Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Funding Agent by the relevant Lenders and in like funds as
received by the Funding Agent.

               2.3. Repayment of Loans. (a) The Existing Tranche A Term Loans of
each Existing Tranche A Term Lender shall mature in 22 installments, each of
which shall be in an amount equal to such Lender’s Existing Tranche A Term
Percentage multiplied by the percentage of the Existing Tranche A Aggregate
Funded Amount set forth below opposite such installment:

                  Installment   Percentage   Repayment Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

June 30, 2002
    2.5 %   $ 1,388,888.89  
September 30, 2002
    2.5 %   $ 1,388,888.89  
December 31, 2002
    2.5 %   $ 1,388,888.89  
March 31, 2003
    2.5 %   $ 1,388,888.89  
June 30, 2003
    3.75 %   $ 2,083,333.03  
September 30, 2003
    3.75 %   $ 2,083,333.03  
December 31, 2003
    3.75 %   $ 2,083,333.03  
March 31, 2004
    3.75 %   $ 2,083,333.03  
June 30, 2004
    3.75 %   $ 2,083,333.03  
September 30, 2004
    3.75 %   $ 2,083,333.03  
December 31, 2004
    3.75 %   $ 2,083,333.03  
March 31, 2005
    3.75 %   $ 2,083,333.03  
June 30, 2005
    5.0 %   $ 2,777,777.78  
September 30, 2005
    5.0 %   $ 2,777,777.78  
December 31, 2005
    5.0 %   $ 2,777,777.78  
March 31, 2006
    5.0 %   $ 2,777,777.78  
June 30, 2006
    6.25 %   $ 3,472,222.22  

 



--------------------------------------------------------------------------------



 



32

                  Installment   Percentage   Repayment Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

September 30, 2006
    6.25 %   $ 3,472,222.22  
December 31, 2006
    6.25 %   $ 3,472,222.22  
March 31, 2007
    6.25 %   $ 3,472,222.22  
June 30, 2007
    7.5 %   $ 4,166,666,67  
September 18, 2007
    7.5 %   $ 4,166,666,67  

               (b) The Restatement Tranche A Term Loans of each Restatement
Tranche A Term Lender shall mature in nine installments, each of which shall be
in an amount equal to such Lender’s Restatement Tranche A Term Percentage
multiplied by the percentage of the Restatement Tranche A Aggregate Funded
Amount set forth below opposite such installment:

                  Installment   Percentage   Repayment Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

September 30, 2005
    10.0 %   $ 105,444,444.45  
December 30, 2005
    10.0 %   $ 105,444,444.45  
March 30, 2006
    10.0 %   $ 105,444,444.45  
June 30, 2006
    10.0 %   $ 105,444,444.45  
September 30, 2006
    10.0 %   $ 105,444,444.45  
December 30, 2006
    12.5 %   $ 131,805,555.56  
March 30, 2007
    12.5 %   $ 131,805,555.56  
June 30, 2007
    12.5 %   $ 131,805,555.56  
September 18, 2007
    12.5 %   $ 131,805,555.56  

               (c) The Tranche B Term Loans of each Tranche B Term Lender shall
mature in 24 consecutive quarterly installments (each due on the last day of
each calendar quarter, except for the last such installment), commencing on
June 30, 2002, each of which shall be in an amount equal to such Lender’s
Tranche B Term Percentage multiplied by (i) in the case of the first 23 such
installments, 0.25% of the Tranche B Aggregate Funded Amount and (ii) in the
case of the last such installment (which shall be due on March 18, 2008), 94.25%
of the Tranche B Aggregate Funded Amount.

               (d) The Existing Incremental Term Loans of each Existing
Incremental Term Lender shall mature in 26 consecutive quarterly installments
(each due on the last day of each calendar quarter, except for the last such
installment), commencing on June 30, 2002, each of which shall be in an amount
equal to such Lender’s Existing Incremental Term Percentage multiplied by (i) in
the case of the first 25 such installments, 0.25% of the original aggregate
principal amount of the Existing Incremental Term Loans and (ii) in the case of
the last such installment (which shall be due on September 18, 2008), 93.75% of
the original aggregate principal amount of the Existing Incremental Term Loans.

               (e) The Incremental Term Loans of each Incremental Term Lender
(other than Existing Incremental Term Loans) shall mature in consecutive
installments (which shall be no more frequent than quarterly) as specified in
the Increased Facility Activation Notice pursuant to which such Incremental Term
Loans were made, provided that, prior to the date that is six months after the
final maturity of the Tranche B Term Loans, the aggregate amount of such
installments for any four consecutive fiscal quarters shall not exceed 1% of the
aggregate principal amount of such Incremental Term Loans on the date such Loans
were first made.

               (f) The Total Existing Revolving Commitments shall be permanently
reduced on each of the dates set forth below by an aggregate amount equal to the
percentage of the Existing Revolving Aggregate Committed Amount set forth
opposite such date:

               

 



--------------------------------------------------------------------------------



 



33

                  Date   Percentage   Repayment Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

March 31, 2004
    10.0 %   $ 6,944,444.44  
March 31, 2005
    15.0 %   $ 10,416,666.67  
March 31, 2006
    30.0 %   $ 20,833,333.33  
March 31, 2007
    30.0 %   $ 20,833,333.33  
September 18, 2007
    15.0 %   $ 10,416,666.67  

               (g) The Total Restatement Revolving Commitments shall be
permanently reduced on each of the dates set forth below by an aggregate amount
equal to the percentage of the Restatement Revolving Aggregate Committed Amount
set forth opposite such date:

                  Date   Percentage   Prepayment Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

September 30, 2005
    10.0 %   $ 127,055,555.56  
December 30, 2005
    10.0 %   $ 127,055,555.56  
March 30, 2006
    10.0 %   $ 127,055,555.56  
June 30, 2006
    10.0 %   $ 127,055,555.56  
September 30, 2006
    10.0 %   $ 127,055,555.56  
December 30, 2006
    12.5 %   $ 158,819,444.45  
March 30, 2007
    12.5 %   $ 158,819,444.45  
June 30, 2007
    12.5 %   $ 158,819,444.45  
September 18, 2007
    12.5 %   $ 158,819,444.45  

               (h) Notwithstanding anything to the contrary in this Section 2.3,
if any Indebtedness (other than the Vulcan Facility) of the CCO Parent is
outstanding on the date (the “Six-Month Date”) that is six months prior to the
stated maturity of any such Indebtedness, then, on such Six-Month Date, all
outstanding Term Loans shall automatically become due and payable and the
Revolving Commitments shall automatically be terminated. Any Indebtedness of the
CCO Parent that has been defeased in accordance with the terms thereof shall be
deemed to be no longer outstanding for the purposes of this paragraph.

               (i) Any reduction or termination of the Revolving Commitments
pursuant to this Section 2.3 shall be accompanied by prepayment of the relevant
Revolving Loans and/or Swingline Loans to the extent that the relevant Total
Revolving Extensions of Credit exceed the amount of the relevant Total Revolving
Commitments after giving effect thereto, provided that, in the case of the
Restatement Revolving Facility, if the aggregate principal amount of Restatement
Revolving Loans and Swingline Loans then outstanding is less than the amount of
such excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Funding Agent for the benefit of the Restatement Revolving
Lenders on terms and conditions satisfactory to the Funding Agent. The
application of any prepayment pursuant to this paragraph shall be made, first,
to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans
under this paragraph (other than ABR Loans and Swingline Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

               2.4. Swingline Commitment. Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Restatement Revolving Commitments from time
to time during the Revolving Commitment Period by making swingline loans
(“Swingline Loans”) to the Borrower; provided that (a) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect

 



--------------------------------------------------------------------------------



 



34

(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Restatement Revolving
Loans hereunder, may exceed the Swingline Commitment then in effect) and (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Restatement Revolving Commitments would be
less than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.

               2.5. Procedure for Swingline Borrowing; Refunding of Swingline
Loans. (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 12:00 Noon, Dallas time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $1,000,000 or a whole multiple of $500,000 in excess thereof. Not later
than 2:00 P.M., Dallas time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Funding Agent at the Funding Office an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by the Swingline Lender.
The Funding Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Funding Agent on such Borrowing Date in immediately
available funds.

               (b) The Swingline Lender, at any time and from time to time in
its sole and absolute discretion and in consultation with the Borrower (provided
that the failure to so consult shall not affect the ability of the Swingline
Lender to make the following request) may, on behalf of the Borrower (which
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 1:00 P.M.,
Dallas time, request each Restatement Revolving Lender to make, and each
Restatement Revolving Lender hereby agrees to make, a Restatement Revolving
Loan, in an amount equal to such Restatement Revolving Lender’s Restatement
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Restatement Revolving Lender shall make the amount of such
Restatement Revolving Loan available to the Funding Agent at the Funding Office
in immediately available funds, not later than 11:00 A.M., Dallas time, one
Business Day after the date of such notice. The proceeds of such Restatement
Revolving Loans shall be immediately made available by the Funding Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Funding Agent (up to the
amount available in each such account) in order to immediately pay the amount of
such Refunded Swingline Loans to the extent amounts received from the
Restatement Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.

               (c) If prior to the time a Restatement Revolving Loan would have
otherwise been made pursuant to Section 2.5(b), one of the events described in
Section 8(g) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Restatement Revolving Loans may not be made as contemplated by
Section 2.5(b), each Restatement Revolving Lender shall, on the date such
Restatement Revolving Loan was to have been made pursuant to the notice referred
to in Section 2.5(b), purchase for cash an undivided participating interest in
the then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Restatement Revolving
Lender’s Restatement Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Restatement Revolving Loans.

 



--------------------------------------------------------------------------------



 



35

               (d) Whenever, at any time after the Swingline Lender has received
from any Restatement Revolving Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Restatement Revolving Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

               (e) Each Restatement Revolving Lender’s obligation to make the
Loans referred to in Section 2.5(b) and to purchase participating interests
pursuant to Section 2.5(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Restatement Revolving Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Restatement Revolving Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

               2.6. Commitment Fees, Etc. (a) The Borrower agrees to pay to the
Funding Agent for the account of each Revolving Lender a nonrefundable
commitment fee through the last day of the Revolving Commitment Period, computed
at the Commitment Fee Rate on the average daily amount of the relevant Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Termination Date.

               (a) The Borrower agrees to pay to the Funding Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Funding Agent.

               2.7. Termination or Reduction of Revolving Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Funding Agent, to terminate the Revolving Commitments or, from time to time,
to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the relevant Total Revolving
Extensions of Credit would exceed the relevant Total Revolving Commitments. Any
reduction of the Revolving Commitments shall be allocated to such Revolving
Facility as shall be directed by the Borrower. Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple of $1,000,000 in excess
thereof, shall reduce permanently the relevant Revolving Commitments then in
effect and shall be applied pro rata to the scheduled reductions thereof.

               2.8. Optional Prepayments. The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Funding Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.18. Prepayments of Revolving Loans shall
be allocated to such Revolving Facility as shall be directed by the Borrower.
Upon receipt of any

 



--------------------------------------------------------------------------------



 



36

such notice, the Funding Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.

               2.9. Mandatory Prepayments. (a) Unless the Required Prepayment
Lenders shall otherwise agree, if on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, (i) unless a Reinvestment Notice executed by a Responsible Officer
shall be delivered in respect thereof to the Administrative Agents within five
Business Days after the date that any Net Cash Proceeds of an Asset Sale or
Recovery Event are received, such Net Cash Proceeds shall be applied on the
fifth Business Day after the receipt of any such Net Cash Proceeds toward the
prepayment of the Term Loans (provided that the foregoing requirement shall not
apply to the first $10,000,000 of aggregate Net Cash Proceeds received after the
First Restatement Effective Date) and (ii) on each Reinvestment Prepayment Date,
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans.

               (b) The application of any prepayment pursuant to this
Section 2.9 shall be made first, to ABR Loans and, second, to Eurodollar Loans.
Each prepayment of the Loans under this Section 2.9 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

               2.10. Conversion and Continuation Options. (a) The Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Funding Agent at least two Business Days’ prior irrevocable notice of such
election, provided that any such conversion of Eurodollar Loans may only be made
on the last day of an Interest Period with respect thereto. The Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Funding Agent at least three Business Days’ prior irrevocable notice of such
election (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Funding Agent shall promptly notify each relevant Lender
thereof.

               (b) Any Eurodollar Loan may be continued as such by the Borrower
giving irrevocable notice to the Funding Agent at least three (3) Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that (i) no Eurodollar Loan may be continued as such when any
Event of Default has occurred and is continuing and (ii) if the Borrower shall
fail to give any required notice as described above in this paragraph, the
relevant Eurodollar Loans shall be automatically converted to Eurodollar Loans
having a one-month Interest Period on the last day of the then expiring Interest
Period. Upon receipt of any such notice, the Funding Agent shall promptly notify
each relevant Lender thereof.

               2.11. Limitations on Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $10,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than fifteen Eurodollar Tranches shall be outstanding at any one time.

 



--------------------------------------------------------------------------------



 



37

               2.12. Interest Rates and Payment Dates. (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

               (b) Each ABR Loan shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin.

               (c) (i) If all or a portion of the principal amount of any Loan
or Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Restatement Revolving Facility plus 2%, and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Restatement Revolving Facility plus 2%), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

               (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

               2.13. Computation of Interest and Fees. (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Funding Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Funding Agent shall as soon as practicable notify the Borrower
and the relevant Lenders of the effective date and the amount of each such
change in interest rate.

               (b) Each determination of an interest rate by the Funding Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The Funding Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Funding Agent in determining any interest
rate pursuant to Section 2.12(a).

               2.14. Inability to Determine Interest Rate. If prior to the first
day of any Interest Period:



       (a) the Funding Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or          (b) the
Funding Agent shall have received notice from the Majority Facility Lenders in
respect of the relevant Facility that the Eurodollar Rate determined or to be
determined for such

 



--------------------------------------------------------------------------------



 



38



  Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Funding Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Funding Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

               2.15. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Revolving Lenders hereunder, each payment by the Borrower on
account of any commitment fee and any reduction of the Revolving Commitments of
the Lenders shall be made pro rata according to the relevant Revolving
Commitments of the relevant Lenders. It is understood that each borrowing of
Revolving Loans shall be allocated to such Revolving Facility as shall be
selected by the Borrower.

               (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders (except as otherwise provided in Section 2.15(d)). The
amount of each principal prepayment of the Term Loans shall be applied to reduce
the then remaining installments of the Tranche A Term Loans, Tranche B Term
Loans and Incremental Term Loans, as the case may be, pro rata based upon the
then remaining principal amount thereof. Amounts prepaid on account of the Term
Loans may not be reborrowed.

               (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Existing Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Existing Revolving Loans then held by the Existing Revolving Lenders. Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Restatement Revolving Loans shall be made pro rata according
to the respective outstanding principal amounts of the Restatement Revolving
Loans then held by the Restatement Revolving Lenders.

               (d) Notwithstanding anything to the contrary in this Agreement,
with respect to the amount of any mandatory prepayment of the Term Loans
pursuant to Section 2.9 and, if the Borrower so elects in its sole discretion,
any optional prepayment of the Term Loans pursuant to Section 2.8, that in any
such case is allocated to Tranche B Term Loans or Incremental Term Loans (such
amounts, the “Tranche B Prepayment Amount” and the “Incremental Prepayment
Amount”, respectively), at any time when Tranche A Term Loans remain
outstanding, the Borrower will (or, in the case of optional prepayments, may),
in lieu of applying such amount to the prepayment of Tranche B Term Loans and
Incremental Term Loans, respectively, on the date specified in Section 2.9 or
2.8, as the case may be, for such prepayment, give the Funding Agent telephonic
notice (promptly confirmed in writing) requesting that the Funding Agent prepare
and provide to each Tranche B Lender and Incremental Term Lender a notice (each,
a “Prepayment Option Notice”) as described below. As promptly as practicable
after receiving such notice from the Borrower, the Funding Agent will send to
each Tranche B Lender and Incremental Term Lender a Prepayment Option Notice,
which shall be in the form of Exhibit F, and shall include an offer by the
Borrower to prepay on the date (each a “Prepayment Date”) that is 10 Business
Days after the date of the Prepayment Option Notice, the relevant Term Loans of
such Lender by an

 



--------------------------------------------------------------------------------



 



39

amount equal to the portion of the prepayment amount indicated in such Lender’s
Prepayment Option Notice as being applicable to such Lender’s Tranche B Term
Loans or Incremental Term Loans, as the case may be. On the Prepayment Date,
(i) the Borrower shall pay to the relevant Tranche B Lenders and Incremental
Term Lenders the aggregate amount necessary to prepay that portion of the
outstanding relevant Term Loans in respect of which such Lenders have accepted
prepayment as described above, (ii) the Borrower shall pay to the Tranche A Term
Lenders an amount equal to 50% (or, in the case of optional prepayments, such
percentage as shall be determined by the Borrower in its sole discretion) of the
portion of the Tranche B Prepayment Amount and the Incremental Prepayment Amount
not accepted by the relevant Lenders, and such amount shall be applied to the
prepayment of the Tranche A Term Loans, and (iii) the Borrower shall be entitled
to retain the remaining portion of the Tranche B Prepayment Amount and the
Incremental Prepayment Amount not accepted by the relevant Lenders.

               (e) All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, Dallas time, on the due date thereof to the Funding Agent, for
the account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Funding Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

               (f) Unless the Funding Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the Funding
Agent, the Funding Agent may assume that such Lender is making such amount
available to the Funding Agent, and the Funding Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Funding Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Funding Agent, on demand,
such amount with interest thereon at a rate equal to the daily average Federal
Funds Effective Rate for the period until such Lender makes such amount
immediately available to the Funding Agent. A certificate of the Funding Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Funding Agent by such Lender within
three Business Days of such Borrowing Date, the Funding Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower. Nothing in this paragraph shall be deemed to limit the rights of the
Funding Agent or the Borrower against any Lender.

               (g) Unless the Funding Agent shall have been notified in writing
by the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Funding Agent, the Funding Agent may
assume that the Borrower is making such payment, and the Funding Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Funding Agent by the Borrower within three Business
Days of such required date, the Funding Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum

 



--------------------------------------------------------------------------------



 



40

equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Funding Agent or any Lender against the
Borrower.

               2.16. Requirements of Law. (a) If the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Second Restatement Effective Date:



       (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.17
and changes in the rate of tax on the overall net income of such Lender);    
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or          (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Funding Agent) of the event by reason of
which it has become so entitled.

               (b) If any Lender shall have determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Second Restatement Effective Date shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Funding Agent) of a written request therefor, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

               (c) A certificate as to any additional amounts payable pursuant
to this Section submitted by any Lender to the Borrower (with a copy to the
Funding Agent) shall be conclusive in the absence of

 



--------------------------------------------------------------------------------



 



41

manifest error. The obligations of the Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

               2.17. Taxes. (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Funding Agent or any Lender as a result of a
present or former connection between the Funding Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Funding Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Funding Agent or any Lender hereunder, the amounts so
payable to the Funding Agent or such Lender shall be increased to the extent
necessary to yield to the Funding Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time the Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

               (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

               (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by
the Borrower, as promptly as possible thereafter the Borrower shall send to the
Funding Agent for its own account or for the account of the relevant Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Funding Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Funding Agent and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Funding Agent or any Lender as a result of any such failure.

               (d) Each Lender (or Transferee) that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Funding Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S.

 



--------------------------------------------------------------------------------



 



42

Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). The inability of a Non-U.S. Lender (or a
Transferee) to deliver any form pursuant to this Section 2.17(d) as a result of
a change in law after the date such Lender (or a Transferee) becomes a Lender
(or a Transferee) hereunder or as a result of a change in circumstances of the
Borrower or the use of proceeds of such Lender’s (or Transferee’s) Loans shall
not constitute a failure to comply with this Section 2.17(d) and accordingly the
indemnities to which such Person is entitled pursuant to this Section 2.17 shall
not be affected as a result of such inability. If a Lender (or Transferee) as to
which the preceding sentence does not apply is unable to deliver any form
pursuant to this Section 2.17(d), the sole consequence of such failure to
deliver as a result of such inability shall be that the indemnity described in
Section 2.17(a) hereof for any Non-Excluded Taxes shall not be available to such
Lender or Transferee with respect to the period that would otherwise be covered
by such form.

               (e) A Lender that is entitled to an exemption from non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Funding Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

               (f) Any Lender (or Transferee) claiming any indemnity payment or
additional amounts payable pursuant to Section 2.17(a) shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Borrower if the
making of such a filing would avoid the need for or reduce the amount of any
such indemnity payment or additional amounts that may thereafter accrue.

               (g) The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

               2.18. Indemnity. The Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 



--------------------------------------------------------------------------------



 



43

               2.19. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.16 or 2.17(a).

               2.20. Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.19 which has eliminated the continued need for payment of
amounts owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.18 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agents, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.16 or 2.17(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Agents or any
other Lender shall have against the replaced Lender.

SECTION 3. LETTERS OF CREDIT

               3.1. L/C Commitment. (a) Subject to the terms and conditions
hereof, each Issuing Lender, in reliance on the agreements of the other
Restatement Revolving Lenders set forth in Section 3.4(a), agrees to issue
letters of credit (“Letters of Credit”) for the account of the Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Restatement Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars,
(ii) unless otherwise agreed by the Funding Agent and the relevant Issuing
Lender, have a face amount of at least $5,000 and (iii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the Revolving Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

               (b) No Issuing Lender shall be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

               3.2. Procedure for Issuance of Letter of Credit. The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender an Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may request. Upon receipt of
any

 



--------------------------------------------------------------------------------



 



44

Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by such Issuing Lender and the Borrower. The
relevant Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower promptly following the issuance thereof. The relevant Issuing Lender
shall promptly furnish to the Funding Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

               3.3. Fees and Other Charges. (a) The Borrower will pay a fee on
all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Restatement
Revolving Facility, shared ratably among the Restatement Revolving Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date. In addition, the Borrower shall pay to the relevant Issuing Lender for its
own account a fronting fee of 0.25% per annum on the undrawn and unexpired
amount of each Letter of Credit issued by such Issuing Lender, payable quarterly
in arrears on each L/C Fee Payment Date after the relevant issuance date.

               (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the relevant Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by such Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

               3.4. L/C Participations. (a) Each Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce the
Issuing Lenders to issue Letters of Credit hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
each Issuing Lender, on the terms and conditions hereinafter stated, for such
L/C Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Restatement Revolving Percentage in each Issuing Lender’s
obligations and rights under each Letter of Credit issued by it hereunder and
the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand an amount equal to such L/C Participant’s
Restatement Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to make
such payment to such Issuing Lender as contemplated by this Section 3.4(a),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such payment by
any L/C Participant shall relieve or otherwise impair the obligation of the
Borrower to reimburse such Issuing Lender for the amount of any payment made by
such Issuing Lender under any Letter of Credit, together with interest as
provided herein.

               (b) If any amount required to be paid by any L/C Participant to
any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit is
paid to such Issuing Lender within three (3) Business Days after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is

 



--------------------------------------------------------------------------------



 



45

immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to the relevant
Issuing Lender by such L/C Participant within three (3) Business Days after the
date such payment is due, such Issuing Lender shall be entitled to recover from
such L/C Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to ABR Loans under the
Restatement Revolving Facility. A certificate of the relevant Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

               (c) Whenever, at any time after the relevant Issuing Lender has
made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

               3.5. Reimbursement Obligation of the Borrower. The Borrower
agrees to reimburse the relevant Issuing Lender on each date on which such
Issuing Lender notifies the Borrower of the date and amount of a draft presented
under any Letter of Credit and paid by such Issuing Lender for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with such payment. Each
such payment shall be made to the relevant Issuing Lender in lawful money of the
United States and in immediately available funds. Interest shall be payable on
any and all amounts remaining unpaid by the Borrower under this Section from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate set forth in (i) until the second
Business Day following the date of the applicable drawing, Section 2.12(b) and
(ii) thereafter, Section 2.12(c).

               3.6. Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that no Issuing Lender shall be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final decision of a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of the relevant Issuing Lender. The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of any Issuing Lender to the Borrower.

 



--------------------------------------------------------------------------------



 



46

               3.7. Letter of Credit Payments. If any draft shall be presented
for payment under any Letter of Credit, the relevant Issuing Lender shall
promptly notify the Borrower of the date and amount thereof. The responsibility
of each Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

               3.8. Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

               Holdings (solely with respect to Sections 4.3. 4.4, 4.5, 4.7 and
4.15), the CCO Parent (after the Guarantee and Pledge Date) and the Borrower
hereby jointly and severally represent and warrant to the Agents and each Lender
that:

               4.1. Financial Condition. The (a) audited consolidated balance
sheet of the Borrower and its Subsidiaries as at December 31, 2002, and the
related audited consolidated statements of operations and cash flows for the
fiscal year ended on such date, and (b) unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at March 31, 2003, and the related
unaudited consolidated statements of operations and cash flows for the
three-month period ended on such date, have been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the period then ended (subject, in the case of unaudited financial
statements for any fiscal quarter, to normal year end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by KPMG and disclosed therein or as
otherwise disclosed therein). The Borrower and its Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in such
financial statements. During the period from December 31, 2002 to and including
the Second Restatement Effective Date, there has been no Disposition by Holdings
(except as contemplated by the Organizational Restructuring), the CCO Parent,
the Borrower or any of its Subsidiaries of any material part of its business or
property.

               4.2. No Change. Since December 31, 2002 there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.

               4.3. Existence; Compliance with Law. Each of Holdings, the CCO
Parent, the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign entity and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, in each case with respect to clauses (c) and (d), except as could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
Specified Non-Recourse Holdco is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

 



--------------------------------------------------------------------------------



 



47

               4.4. Power; Authorization; Enforceable Obligations. Each Loan
Party has the power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except the
filings referred to in Section 4.20. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

               4.5. No Legal Bar. The execution, delivery and performance of
this Agreement and the other Loan Documents, the issuance of Letters of Credit,
the borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or any material Contractual Obligation of Holdings, the
CCO Parent, the Borrower or any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Guarantee and
Collateral Agreement and the Vulcan Facility Liens to the extent expressly
provided herein and permitted hereunder).

               4.6. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the CCO Parent, the Borrower or any of
its Subsidiaries, or against any of their respective properties or revenues (a)
with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

               4.7. No Default. None of Holdings, CCO Parent, the Borrower or
any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

               4.8. Ownership of Property; Liens. Each of the CCO Parent, the
Borrower and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

               4.9. Intellectual Property. Each of the CCO Parent, the Borrower
and each of its Subsidiaries owns, or is licensed to use, all material
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning the use, validity or effectiveness of any Intellectual Property
owned or licensed by the CCO Parent, the Borrower or any of its Subsidiaries
that could reasonably be expected to result in a breach of the representation
and warranty set forth in the first sentence of this Section 4.9, nor does the
Borrower know of any valid basis for any such claim. The use of all Intellectual
Property necessary for the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, does not infringe on the rights of any Person in
such a manner that could reasonably be expected to result in a breach of the
representation and warranty set forth in the first sentence of this Section 4.9.

 



--------------------------------------------------------------------------------



 



48

               4.10. Taxes. Each of the CCO Parent, the Borrower and each of its
Subsidiaries has filed or caused to be filed all federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than those with respect
to which the amount or validity thereof are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the CCO Parent, the
Borrower or its Subsidiaries, as the case may be); no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

               4.11. Federal Regulations. No part of the proceeds of any Loans
will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Funding Agent, the
Borrower will furnish to the Funding Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

               4.12. Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any of the CCO Parent, the Borrower or
any of its Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by, and payment made to, employees of the Borrower
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from the Borrower or any of its Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the Borrower or the relevant Subsidiary.

               4.13. ERISA. Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by more than $1,000,000. Neither any Loan Party nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.

               4.14. Investment Company Act; Other Regulations. No Loan Party is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 



--------------------------------------------------------------------------------



 



49

          4.15. Subsidiaries. Except as disclosed to the Funding Agent by the
Borrower in writing from time to time after the Second Restatement Effective
Date, (a) Schedule 4.15 sets forth the name and jurisdiction of organization of
each Designated Holding Company, the Borrower and each of the Borrower’s
Subsidiaries (except any Shell Subsidiary) and, as to each such Person, the
percentage of each class of Equity Interests owned by Holdings, the CCO Parent,
the Borrower and each of the Borrower’s Subsidiaries, and (b) except as set
forth on Schedule 4.15, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests of the Borrower or any of its Subsidiaries
(except any Shell Subsidiary), except as created by the Loan Documents and the
Vulcan Facility Documents.

          4.16. Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for general purposes, including to finance permitted
Investments.

          4.17. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:



       (a) the facilities and properties owned, leased or operated by the CCO
Parent, the Borrower or any of its Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;          (b) neither the Borrower nor any of its Subsidiaries
has received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by the CCO Parent, the Borrower or any of its Subsidiaries
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;          (c) Materials
of Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location that could give rise
to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;          (d) no judicial
proceeding or governmental or administrative action is pending or, to the
knowledge of the Borrower, threatened, under any Environmental Law to which any
of the CCO Parent, the Borrower or any Subsidiary is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;    
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the CCO Parent, the Borrower or any Subsidiary in connection
with the Properties or otherwise in connection with the Business, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws;          (f) the Properties and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no

 



--------------------------------------------------------------------------------



 



50



  contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and    
     (g) neither Holdings, the CCO Parent, the Borrower nor any of its
respective Subsidiaries has assumed any liability of any other Person under
Environmental Laws.

               4.18. Certain Cable Television Matters. Except as, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:



       (a) (i) the CCO Parent, the Borrower and its Subsidiaries possess all
Authorizations necessary to own, operate and construct the CATV Systems or
otherwise for the operations of their businesses and are not in violation
thereof and (ii) all such Authorizations are in full force and effect and no
event has occurred that permits, or after notice or lapse of time could permit,
the revocation, termination or material and adverse modification of any such
Authorization;          (b) neither the CCO Parent, the Borrower nor any of
their Subsidiaries is in violation of any duty or obligation required by the
Communications Act of 1934, as amended, or any FCC rule or regulation applicable
to the operation of any portion of any of the CATV Systems;          (c)
(i) there is not pending or, to the best knowledge of the Borrower, threatened,
any action by the FCC to revoke, cancel, suspend or refuse to renew any FCC
License held by the CCO Parent, the Borrower or any of its Subsidiaries and
(ii) there is not pending or, to the best knowledge of the Borrower, threatened,
any action by the FCC to modify adversely, revoke, cancel, suspend or refuse to
renew any other Authorization; and          (d) there is not issued or
outstanding or, to the best knowledge of the CCO Parent and the Borrower,
threatened, any notice of any hearing, violation or complaint against the CCO
Parent, the Borrower or any of its Subsidiaries with respect to the operation of
any portion of the CATV Systems and neither the CCO Parent nor the Borrower has
any knowledge that any Person intends to contest renewal of any Authorization.

               4.19. Accuracy of Information, Etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Agents or the Lenders, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, as supplemented from time to time prior to the date
this representation and warranty is made or deemed made, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

               4.20. Security Interests. The Guarantee and Collateral Agreement
is effective to create in favor of the Funding Agent, for the benefit of the
Lenders, a legal, valid and enforceable security

 



--------------------------------------------------------------------------------



 



51

interest in the Collateral described therein and proceeds thereof. None of the
Equity Interests of the Borrower and its Subsidiaries which are limited
liability companies or partnerships constitutes a security under Section 8-103
of the Uniform Commercial Code or the corresponding code or statute of any other
applicable jurisdiction. In the case of certificated Pledged Stock described in
the Guarantee and Collateral Agreement, when certificates representing such
Pledged Stock are delivered to the Administrative Agents, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements specified on Schedule 4.20 in appropriate form are filed in
the offices specified on Schedule 4.20, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties (other than Holdings) in such Collateral
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person.

               4.21. Solvency. Each Loan Party (other than any Shell Subsidiary)
is, and after giving effect to the financing transactions referred to herein
will be and will continue to be, Solvent.

               4.22. Certain Tax Matters. As of the Second Restatement Effective
Date, each of the CCO Parent, the Borrower and each of its Subsidiaries (other
than any such Subsidiary that is organized as a corporation) is a Flow-Through
Entity.

               4.23. Property of the CCO Parent. The CCO Parent does not own any
property other than the Equity Interests in the Borrower, and the Vulcan Non-CCO
Collateral and such other assets it is permitted to own pursuant to
Section 7.16.

               4.24. Tax Shelter Regulations. The Borrower does not intend to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agents thereof. If the Borrower so notifies
the Administrative Agents, the Borrower acknowledges that one or more of the
Lenders may treat its Loans and/or its interest in Swingline Loans and/or
Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulations.

SECTION 5. CONDITIONS PRECEDENT

               5.1. Conditions to Second Restatement Effective Date. The
effectiveness of this Agreement is subject to the satisfaction of the following
conditions precedent:



       (a) Required Lender Consents. The Administrative Agents shall have
received the executed Addendum and Authorization from the Required Lenders
authorizing the Funding Agent and the Administrative Agents to enter into this
Agreement for the benefit of the Lenders.          (b) Agreement; Supplemental
Agreement; Guarantee and Collateral Agreement. This Agreement shall have been
executed and delivered by the Agents, Holdings and the Borrower. The
Supplemental Agreement shall have been executed and delivered by Holdings, the
Borrower and the Subsidiary Guarantors in favor of the Agents and the Lenders.
The Guarantee and Collateral Agreement shall have been executed and delivered by
the Borrower and the Subsidiary Guarantors in favor of the Agents and the
Lenders.          (c) Representations and Warranties. Each of the
representations and warranties set forth in Section 4 shall be true and correct
in all material respects as of the Second Restatement

 



--------------------------------------------------------------------------------



 



52



  Effective Date (except for any representation that is made as of a specified
earlier date, which shall be true in all material respects as of such earlier
date).          (d) Borrower LLC Agreement. The Limited Liability Company
Agreement of Charter Communications Operating, LLC dated as of February 10, 1999
shall have been amended and restated in substantially the form attached hereto
as Exhibit L (the “LLC Agreement”), to provide for the LLC Arrangement.    
     (e) Organizational Structure. Concurrently, with the occurrence of the
Second Restatement Effective Date, the transactions contemplated by clause
(b) of the definition of “Organizational Restructuring” shall have occurred.    
     (f) Vulcan Acknowledgment. Vulcan Inc. (in its capacity as the Vulcan
Lender or acting on behalf of any of its affiliates that will be the Vulcan
Lender in such capacity) will have acknowledged, in a manner reasonably
satisfactory to the Funding Agent, that the form of the Vulcan Intercreditor
Agreement is acceptable to it.          (g) Perfection. (i) If the Equity
Interests in the Borrower (if the Guarantee and Pledge Date shall have occurred)
and Specified Non-Recourse Holdco are evidenced by certificates or other
securities, the original certificates or securities shall have been delivered to
the Funding Agent together with executed, undated instruments of transfer,
(ii) proper financing statements shall have been duly filed under the Uniform
Commercial Code of all jurisdictions that the Funding Agent may deem necessary
or desirable in order to prefect and protect the first priority liens and
security interests created under the Guarantee and Collateral Agreement,
covering the Collateral described in the Guarantee and Collateral Agreement, and
(iii) the Funding Agent shall have received evidence that all other action that
the Funding Agent may deem necessary or desirable in order to perfect, maintain
and protect the first priority liens and security interests created under the
Guarantee and Collateral Agreement has been taken.          (h) Financial
Advisor. The engagement of the Financial Advisor to provide financial advice and
other services for, among others, Shearman & Sterling as counsel to the Funding
Agent shall remain in effect.          (i) Payment of Fees, Expenses, Etc. The
Borrower shall have paid all fees and expenses (i) required to be paid herein
for which invoices have been presented, or (ii) as otherwise agreed separately
in writing to be paid on the Second Restatement Effective Date, including,
without limitation, an amendment fee to the Funding Agent for the benefit of
each Lender who has executed and delivered the Addendum and Authorization on or
prior to the Consent Deadline in an amount equal to 0.125% of the sum of its
Revolving Commitment and Term Loans.          (j) Second Amended and Restated
Management Agreement. The Management Agreement dated as of March 18, 1999 shall
have been amended and restated in substantially the form attached hereto as
Exhibit M.          (k) Legal Opinions. On the Second Restatement Effective
Date, the Funding Agent shall have received the legal opinion of Irell & Manella
LLP, counsel to Holdings and the Borrower, with respect to the amendment and
restatement of the Existing Credit Agreement and of the Existing Guarantee and
Collateral Agreement, which opinion shall be in form and substance reasonably
satisfactory to the Funding Agent and the Administrative Agents.

 



--------------------------------------------------------------------------------



 



53



         (l) Closing Certificates. The Funding Agent shall have received
officer’s certificates of the Borrower and each Subsidiary Guarantor, dated the
Second Restatement Effective Date, substantially in the form of Exhibit C, with
the appropriate exhibits, insertions and attachments thereto.

               5.2. Conditions to Each Extension of Credit. The agreement of
each Lender to make any extension of credit requested to be made by it on any
date (including its initial extension of credit) is subject to the satisfaction
of the following conditions precedent:



         (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except for any representation and warranty that is made as
of a specified earlier date, in which case such representation and warranty
shall have been true and correct in all material respects as of such earlier
date).            (b) No Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit requested to be made on such date.            (c) Net Available Cash.
The Borrower shall certify in the Notice of Borrowing in the manner set forth
therein that after giving effect to each borrowing, the aggregate Net Cash
Amount will not exceed $200,000,000.            (d) Covenant Compliance after
Borrowings. To the extent that the aggregate amounts of Loans borrowed or to be
borrowed on any date either (i) exceeds $100,000,000 or (ii) when aggregated
with other borrowings of less than $100,000,000 within the 14-day period
immediately prior to such date, would exceed $100,000,000, the Borrower shall
deliver a certificate duly executed by a Responsible Officer of the Borrower
certifying that, based on review of all relevant financial information then
available, including, but not limited to, projections, anticipated cash
requirements, anticipated additional borrowings and repayments, anticipated
Investments and returns and repayments relating to Investments, anticipated
proceeds from asset Dispositions and other assumptions reasonably believed by it
to be reasonable, the Borrower reasonably believes that, as of the date of each
borrowing and after giving effect to all requested borrowings, it will be in
compliance with the covenants set forth in Section 7.1(a) at the end of the
current fiscal quarter, provided, that any borrowing necessary to consummate any
reinvestments within such 14-day period as contemplated in Reinvestment Notices
shall not be applied against such $100,000,000 limitation to the extent that the
proceeds of such Disposition were applied to reduce the Revolving Loans.    
       (e) Other Documents. In the case of any extension of credit made on an
Increased Facility Closing Date, the Administrative Agents shall have received
such documents and information as they may reasonably request.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in Sections
5.2(a), (b), (c) and (d) have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

               So long as the Revolving Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or any Agent hereunder, each of



--------------------------------------------------------------------------------



 



54

Holdings (solely for purposes of Sections 6.2(f) and 6.11), the CCO Parent (but
only after the Guarantee and Pledge Date) and the Borrower shall, and shall
cause each Subsidiary of the Borrower to:

               6.1. Financial Statements. Furnish to the Funding Agent (with
sufficient copies for each Lender):



         (a) as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, (i) a copy of the audited consolidated
balance sheet of the Borrower and its consolidated subsidiaries (including both
the Subsidiaries and Non-Recourse Subsidiaries) as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing, (ii) a consolidating schedule, included as an exhibit to the
consolidated financial statements discussed in clause 6.1(a)(i) above and
referenced in the report of KPMG or such other independent certified public
accountants of nationally recognized standing, such schedule to provide a
balance sheet and income statement for each of the years presented and to
reflect the combination of (A) the Borrower (excluding the effects of the
Non-Recourse Subsidiaries) and the Subsidiaries (the “Borrower Group”), (B) the
Non-Recourse Subsidiaries (presented on a consolidated basis), and (C) any
consolidation adjustments, and (iii) a copy of the special purpose statements of
the Borrower Group, including the audited special purpose balance sheets as at
the end of such year and the related audited special purpose statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported in an audit report
on the special purpose statements without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing; and            (b) as soon as available, but in any event
not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, the unaudited special purpose
balance sheets of the Borrower Group as at the end of such quarter and the
related unaudited special purpose statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (i) except as approved by such accountants or officer, as the case may
be, and disclosed therein, and (ii) except that the special purpose statements
of the Borrower Group described in clauses 6.1(a)(iii) and 6.1(b) above will not
include the balance sheet and financial results of the Non-Recourse
Subsidiaries.

               6.2. Certificates; Other Information. Furnish to the Funding
Agent (with sufficient copies for each Lender) (or (i) in the case of clause
(e) below, to the Administrative Agents and (ii) in the case of clause
(f) below, to the relevant Lender):



         (a) concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default under Section 7.1, except as specified in such certificate;



--------------------------------------------------------------------------------



 



55



         (b) concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the CCO Parent, the Borrower and its Subsidiaries with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;    
       (c) as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a budget for the following fiscal
year (which shall include projected Consolidated Operating Cash Flow and
budgeted capital expenditures), and, as soon as available, material revisions,
if any, of such budget with respect to such fiscal year (collectively, the
“Budget”), which Budget shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Budget is based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Budget is incorrect or misleading in any material respect;    
       (d) within five days after the same are sent, copies of all financial
statements and reports (including reports on Form 10-K, 10-Q or 8-K) that
Holdings, the CCO Parent or the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that any
Designated Holding Company or the Borrower may make to, or file with, the SEC;
provided, the provisions hereof shall be deemed satisfied if such statements or
reports are otherwise publicly available;            (e) no later than three
Business Days prior to consummating any transaction described in Section 7.2(f),
7.2(g), 7.2(h), 7.5(e), 7.5(f), 7.5(g), 7.6(b), 7.7(f), 7.7(g), 7.7(h),
7.8(a)(ii) or (with respect to payment of deferred management fees) 7.8(c), a
certificate of a Responsible Officer providing a reasonable description of such
transaction and demonstrating in reasonable detail (i) that both before and
after giving effect to such transaction, no Default or Event of Default shall be
in effect (including, on a pro forma basis, pursuant to Section 7.1) and
(ii) compliance with any other financial tests referred to in the relevant
Section, provided that, in the case of Investments, Dispositions, prepayment of
the Specified Subordinated Debt or the payment of deferred management fees, the
requirement to deliver such certificate shall not apply to (x) any Investment,
Disposition or prepayment pursuant to which the Consideration or prepayment paid
is less than $25,000,000, or (y) any such payment of deferred management fees in
an amount less than $5,000,000;            (f) until the Guarantee and Pledge
Date shall have occurred, Holdings shall deliver a certificate executed by a
Responsible Officer to the Funding Agent setting forth a written calculation of
the Leverage Condition with respect to the CCO Parent becoming a Guarantor (and
a Grantor under the Guarantee and Collateral Agreement), on each date (each such
date, a “Calculation Date”) that, (i) Holdings files financial statements (or
any amendments thereto or restatements thereof) with the SEC, (ii) Holdings or
any of its Restricted Subsidiaries (as defined in the Senior Note Indenture)
otherwise performs such calculation in connection with any contemplated action,
transaction or incurrence of obligations that would be permitted only upon
satisfaction of the Leverage Condition, or (iii) Holdings has reason to believe,
in its sole but reasonable judgment, that the Guarantee and Pledge Date as
contemplated under clause (b) of the



--------------------------------------------------------------------------------



 



56



  definition of “Guarantee and Pledge Date” has occurred (it being understood
that, the Guarantee and Pledge Date shall occur on a Calculation Date); and    
       (g) promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

               6.3. Payment of Obligations. Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the CCO Parent, the Borrower or its Subsidiaries, as the case may
be.

               6.4. Maintenance of Existence; Compliance. (a) (i) Preserve,
renew and keep in full force and effect its and each of its Subsidiaries’
existence and the existence of Specified Non-Recourse Holdco and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its and each such Subsidiaries’ businesses,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

               6.5. Maintenance of Property; Insurance. (a) Keep all material
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable insurance companies insurance on all its material property
in at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same general geographic area by companies engaged
in the same or a similar business.

               6.6. Inspection of Property; Books and Records; Discussions.
(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and
(b) permit representatives of any Lender, coordinated through the Administrative
Agents, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the CCO Parent, the Borrower and its
Subsidiaries with officers and employees of the CCO Parent, the Borrower and its
Subsidiaries and with its independent certified public accountants.

               6.7. Notices. Promptly give notice to the Funding Agent and each
Lender of:



         (a) the occurrence of any Default or Event of Default;    
       (b) any (i) default or event of default under any Contractual Obligation
of the CCO Parent, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between the CCO Parent,
the Borrower or any of its Subsidiaries and any Governmental Authority, that, in
either case, could reasonably be expected to have a Material Adverse Effect;    
       (c) any litigation or proceeding commenced against the CCO Parent, the
Borrower or any of its Subsidiaries which could reasonably be expected to result
in a liability of $25,000,000



--------------------------------------------------------------------------------



 



57



  or more to the extent not covered by insurance or which could reasonably be
expected to have a Material Adverse Effect;            (d) the following events,
as soon as possible and in any event within 30 days after any Loan Party knows
or has reason to know thereof: (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan,
(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Loan Party or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or (iii) within five Business Days after the receipt
thereof by any Loan Party or any Commonly Controlled Entity, a copy of any
notice from the PBGC stating its intention to terminate a Plan or to have a
trustee appointed to administer any Plan;            (e) any determination by
the Borrower to treat the Loans and/or Letters of Credit as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), and
promptly thereafter, the Borrower shall deliver a duly completed copy of IRS
Form 8886 or any successor form to the Funding Agent; and            (f) any
other development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the CCO Parent, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

               6.8. Environmental Laws. (a) Except as, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, comply with,
and ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

               (b) Except as, in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

               6.9. Interest Rate Protection. At all times cause at least 50% of
the aggregate outstanding principal amount of Designated Holding Company Debt
(including Indebtedness of the CCO Parent), Specified Long-Term Indebtedness and
Term Loans to be subject to a fixed rate, whether directly or pursuant to Hedge
Agreements having terms and conditions reasonably satisfactory to the
Administrative Agents.

               6.10. Additional Collateral. With respect to any new Subsidiary
(other than a Shell Subsidiary so long as it qualifies as such) created or
acquired by the Borrower or any of its Subsidiaries (which shall be deemed to
have occurred in the event that (x) any Non-Recourse Subsidiary or Qualified
LaGrange Entity ceases to qualify as such, and (y) any Subsidiary (including any
Excluded Acquired Subsidiary) and its Subsidiaries previously prohibited from,
or unable to become, a Subsidiary Guarantor pursuant to the terms of any
Qualified Indebtedness of any Qualified Parent Company described in clause
(a)(ii) of the definition thereof outstanding on the Second Restatement
Effective Date or Indebtedness of any such Subsidiary shall be permitted or able
to become a Subsidiary Guarantor or such Indebtedness



--------------------------------------------------------------------------------



 



58

shall no longer be outstanding, it being understood that such Subsidiaries will
not be required to become Subsidiary Guarantors until such time), promptly
(a) execute and deliver to the Funding Agent such amendments to the Guarantee
and Collateral Agreement as the Funding Agent deems necessary or advisable to
grant to the Funding Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Equity Interests and all other property of the
type that would constitute Collateral of such new Subsidiary that are held by
the CCO Parent (on or after the Guarantee and Pledge Date), the Borrower or any
of its Subsidiaries, which in the case of Intercompany Obligations constituting
Indebtedness owed to it, shall be evidenced by an Intercompany Note and in the
case of Equity Interests of any Foreign Subsidiary, limited to 66% of the total
outstanding Equity Interests of such Foreign Subsidiary, (b) deliver to the
Funding Agent the certificates, if any, representing such Equity Interests, and
any intercompany notes or other instruments evidencing Intercompany Obligations
and all other rights and interests constituting Collateral, together with, as
applicable, undated stock powers, instruments of transfer and endorsements, in
blank, executed and delivered by a duly authorized officer of the Borrower or
such Subsidiary, as the case may be (which in the case of any such certificates,
notes or instruments held by the CCO Parent, will not be required to be
delivered until after the Guarantee and Pledge Date) and (c) except in the case
of a Foreign Subsidiary, an Excluded Acquired Subsidiary (until it ceases to
qualify as such) or a Qualified LaGrange Entity (until it ceases to qualify as
such), cause such new Subsidiary (i) to become a party to the Guarantee and
Collateral Agreement and (ii) to take such actions necessary or advisable to
grant to the Funding Agent for the benefit of the Lenders a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Funding Agent.

               6.11. Organizational Separateness. Except as required or
otherwise permitted in this Agreement, in the case of each Designated Holding
Company, each Non-Recourse Subsidiary and the Borrower and its Subsidiaries,
(a) satisfy customary formalities with respect to organizational separateness,
including, without limitation, (i) the maintenance of separate books and records
and (ii) the maintenance of separate bank accounts in its own name; (b) act
solely in their own names or the names of their managers and through authorized
officers and agents; (c) in the case of the Borrower or any of its Subsidiaries,
not make or agree to make any payment to a creditor of any Designated Holding
Company or any Non-Recourse Subsidiary in its capacity as such; (d) not
commingle any money or other assets of any Designated Holding Company or any
Non-Recourse Subsidiary with any money or other assets of the Borrower or any of
its Subsidiaries; and (e) not take any action, or conduct its affairs in a
manner, which could reasonably be expected to result in the separate
organizational existence of each Designated Holding Company or each Non-Recourse
Subsidiary from the Borrower and its Subsidiaries being ignored under any
circumstance. Holdings agrees to cause each other Designated Holding Company,
and the Borrower agrees to cause each Non-Recourse Subsidiary, to comply with
the applicable provisions of this Section 6.11.

               6.12. Reinvestment of Net Cash Proceeds. At all times, maintain a
combination of cash (excluding the aggregate amount of cash deposited as
collateral for letters of credit or otherwise reserved for payment in respect
thereof) and Cash Equivalents of the Borrower and its Subsidiaries, taken as a
whole, and Available Revolving Commitments in an aggregate amount equal to or
greater than the aggregate Reinvestment Deferred Amounts.

               6.13. CCO Parent Pledge. Upon the occurrence of the Guarantee and
Pledge Date, the CCO Parent shall, within five (5) Business Days after the
Guarantee and Pledge Date, (a) deliver to the Funding Agent a duly authorized
and executed Assumption Agreement, together with such other documents and
instruments as the Funding Agent reasonably deems necessary or advisable to
grant to the Funding Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Equity



--------------------------------------------------------------------------------



 



59

Interests owned or held by it (including, without limitation, the Equity
Interests of the Borrower, but excluding any Equity Interests constituting the
Vulcan Non-CCO Collateral), and all other property of the type that would
constitute Collateral (on or after the Guarantee and Pledge Date), which in the
case of Intercompany Obligations constituting Indebtedness owed to it, shall be
evidenced by a promissory note and in the case of Equity Interests of any
Foreign Subsidiary, limited to 66% of the total outstanding Equity Interests of
such Foreign Subsidiary, (b) deliver to the Funding Agent the certificates, if
any, representing such Equity Interests, and any Intercompany Notes, together
with, as applicable, undated stock powers, instruments of transfer and
endorsements, in blank, executed and delivered by a duly authorized officer of
the CCO Parent, (c) deliver an officer’s certificate including incumbency
signatures for all officers the CCO Parent authorized to execute any of the
agreements, documents and instruments described in clause (a) above and
attaching certified copies of the certificate of formation, LLC Agreement and
member resolutions (or other authorizing action), (d) file Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Funding Agent, (e) cause an opinion of counsel (from Irell & Manella LLP or such
other counsel reasonably satisfactory to the Funding Agent) to be delivered as
to the CCO Parent’s due execution, authorization and delivery of the Assumption
Agreement, the enforceability thereof on the CCO Parent and the creation and
perfection of security interests pursuant to the Assumption Agreement and the
Guarantee and Collateral Agreement, in form and substance reasonably
satisfactory to the Funding Agent, and (f) take such other actions reasonably
necessary or advisable to grant to the Funding Agent for the benefit of the
Lenders a perfected first priority security interest in the assets that become
part of the Collateral described in the Guarantee and Collateral Agreement by
virtue of execution and delivery of the Assumption Agreement. The Funding Agent
shall deliver the LLC Arrangement Notice in accordance with the provisions of
the LLC Agreement.

SECTION 7. NEGATIVE COVENANTS

               So long as the Revolving Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or any Agent hereunder, Holdings (solely with respect to Section 7.19), the CCO
Parent (but only after the Guarantee and Pledge Date and only with respect to
Sections 7.2, 7.3, 7.4, 7.10, 7.12, 7.15, 7.16 and 7.18) and the Borrower shall
not, and shall not permit any Subsidiary of the Borrower to, directly or
indirectly:

               7.1. Financial Condition Covenants.

               (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio determined as of the last day of any fiscal quarter of the Borrower ending
during any period set forth below to exceed the ratio set forth below opposite
such period:

          Period   Consolidated Leverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

01/01/03 - 06/30/03
  4.25 to 1.0
07/01/03 and thereafter
  4.00 to 1.0

               (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio determined as of the last day of any fiscal quarter
ending during any period set forth below to be less than the ratio set forth
below opposite such period:

          Period   Consolidated Interest Coverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Through 03/31/05
  1.75 to 1.0
04/01/05 and thereafter
  2.00 to 1.0



--------------------------------------------------------------------------------



 



60

               (c) Consolidated Debt Service Coverage Ratio. Permit the
Consolidated Debt Service Coverage Ratio determined as of the last day of any
fiscal quarter to be less than 1.25 to 1.0.

               7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:



         (a) Indebtedness of any Loan Party pursuant to any Loan Document;    
       (b) (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary and
(ii) Indebtedness incurred by Renaissance Media Group LLC and its Subsidiaries
resulting from Investments made pursuant to Section 7.7(h) in the form of
intercompany loans so long as such Indebtedness is evidenced by a note that has
been pledged and delivered to the Funding Agent pursuant to the Guarantee and
Collateral Agreement;            (c) Guarantee Obligations incurred in the
ordinary course of business by the Borrower or any of its Subsidiaries of
obligations of any Wholly Owned Subsidiary Guarantor;            (d) the Helicon
Preferred Stock;            (e) Indebtedness of the Borrower and its
Subsidiaries (including, without limitation, Capital Lease Obligations) secured
by Liens permitted by Section 7.3(f) in an aggregate principal amount not to
exceed $250,000,000 at any one time outstanding;            (f) Indebtedness of
the Borrower (but not any Subsidiary of the Borrower) incurred on any Threshold
Transaction Date so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) such Indebtedness
shall have no scheduled amortization prior to the date that is one year after
the final maturity of the Term Loans outstanding on the date such Indebtedness
is incurred and (iii) the covenants and default provisions applicable to such
Indebtedness shall be no more restrictive than those contained in this
Agreement, provided that the requirement that such Indebtedness be incurred on a
Threshold Transaction Date shall not apply in the case of any refinancing of
Indebtedness previously incurred pursuant to this Section 7.2(f) so long as the
interest rate and cash-pay characteristics applicable to such refinancing
Indebtedness are no more onerous than those applicable to such refinanced
Indebtedness;            (g) Indebtedness of any Person that becomes a
Subsidiary pursuant to an Investment permitted by Section 7.7 (other than as set
forth in Section 7.2(h)), so long as (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) such
Indebtedness existed at the time of such Investment and was not created in
anticipation thereof, (iii) the Borrower shall use its best efforts to cause
such Indebtedness to be repaid no later than 120 days after the date of such
Investment, (iv) if such Indebtedness is not repaid within such period then,
until such Indebtedness is repaid, the operating cash flow of the relevant
Subsidiary shall be excluded for the purposes of calculating Consolidated
Operating Cash Flow (whether or not distributed to the Borrower or any of its
other Subsidiaries) and (v) the aggregate outstanding principal amount of
Indebtedness incurred pursuant to this paragraph shall not exceed $250,000,000;



--------------------------------------------------------------------------------



 



61



         (h) Indebtedness of Renaissance Media Group LLC and its Subsidiaries
outstanding on the First Restatement Effective Date, so long as (i) no principal
shall be payable in respect of such Indebtedness until April 2008, (ii) no cash
interest shall be payable in respect of such Indebtedness until October 2003 and
(iii) the aggregate outstanding principal amount of Indebtedness incurred
pursuant to this paragraph shall not exceed $113,989,240 plus any amounts that
accrete in respect thereof after March 31, 2003 at a per annum rate of 10.0%;  
         (i) letters of credit for the account of the Borrower or any of its
Subsidiaries obtained other than pursuant to this Agreement, so long as the
aggregate undrawn face amount thereof, together with any unreimbursed
reimbursement obligations in respect thereof, does not exceed $35,000,000 at any
one time;            (j) (i) Indebtedness of the CCO Parent under the Vulcan
Facility, and (ii) upon the occurrence of the Guarantee and Pledge Date and
after the CCO Parent shall have complied with the provisions of Section 6.13,
unsecured Indebtedness of the CCO Parent maturing no earlier than 6 months after
the final maturity of the Term Loans;            (k) Indebtedness incurred
pursuant to the LaGrange Documents or any other sale and leaseback transaction
permitted by Section 7.10; and            (l) additional Indebtedness of the
Borrower or any of its Subsidiaries in an aggregate principal amount (for the
Borrower and all Subsidiaries) not to exceed $50,000,000 at any one time
outstanding.

               7.3. Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:



         (a) Liens for taxes, assessments and other governmental charges not yet
due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the CCO Parent, the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;            (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;            (c) pledges
or deposits in connection with workers’ compensation, unemployment insurance and
other social security legislation;            (d) deposits made to secure the
performance of bids, tenders, trade contracts, leases, statutory or regulatory
obligations, surety and appeal bonds, bankers acceptances, government contracts,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, in each case excluding obligations for borrowed
money;            (e) easements, rights-of-way, municipal and zoning ordinances,
title defects, restrictions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the CCO Parent, the Borrower or any of its Subsidiaries;



--------------------------------------------------------------------------------



 



62



         (f) Liens securing (i) Indebtedness of the Borrower or any of its
Subsidiaries incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets, provided that (A) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (C) the amount of Indebtedness
secured thereby is not increased, or (ii) Indebtedness of any Excluded Acquired
Subsidiary permitted under Section 7.2(g) so long as such Liens do not at any
time encumber any property other than the property of Excluded Acquired
Subsidiaries;            (g) Liens created pursuant to the Guarantee and
Collateral Agreement securing obligations of the Loan Parties under (i) the Loan
Documents, (ii) Hedge Agreements provided by any Lender or any Affiliate of any
Lender and (iii) letters of credit issued pursuant to Section 7.2(i) by any
Lender or any Affiliate of any Lender;            (h) any landlord’s Lien or
other interest or title of a lessor under any lease or a licensor under a
license entered into by the Borrower or any of its Subsidiaries in the ordinary
course of its business and covering only the assets so leased or licensed;    
       (i) (A) Liens on the Vulcan Non-CCO Collateral, and (B) upon the
occurrence of the Guarantee and Pledge Date and for so long as the Vulcan
Intercreditor Agreement shall be in full force and effect, on and after the
first Business Day following the date that the CCO Parent shall have complied
with the provisions of Section 6.13, the other Vulcan Facility Liens;    
       (j) Liens created under Pole Agreements on cables and other property
affixed to transmission poles or contained in underground conduits;    
       (k) Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements or Pole Agreements;            (l) Liens arising from
judgments or decrees not constituting an Event of Default under Section 8(j);  
         (m) Liens arising under or in connection with the LaGrange Documents or
any other sale and leaseback transaction permitted by Section 7.10; and    
       (n) Liens of the Borrower and its Subsidiaries not otherwise permitted by
this Section so long as neither (i) the aggregate outstanding principal amount
of the obligations secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds $20,000,000 at any one time.

               7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:



         (a) any Subsidiary of the Borrower may be merged or consolidated with
or into any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving entity);



--------------------------------------------------------------------------------



 



63



         (b) any Subsidiary of the Borrower that is a holding company with no
operations may be merged or consolidated with or into the Borrower (provided
that the Borrower shall be the continuing or surviving entity);    
       (c) any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor;            (d) any Shell Subsidiary may be dissolved; and    
       (e) so long as no Default or Event of Default has occurred or is
continuing or would result therefrom, the CCO Parent may be merged or
consolidated with any Affiliate of Paul G. Allen (provided that either (i) the
CCO Parent is the continuing or surviving entity or (ii) if the CCO Parent is
not the continuing or surviving entity, such continuing or surviving entity
assumes the obligations of the CCO Parent under the Loan Documents to which it
is a party pursuant to an instrument in form and substance reasonably
satisfactory to the Administrative Agents and, in connection therewith, the
Administrative Agents shall receive such legal opinions, certificates and other
documents as they may reasonably request).

               7.5. Disposition of Property. Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any Equity Interests to any Person, except:



         (a) the Disposition of obsolete or worn out property in the ordinary
course of business;            (b) the sale of inventory in the ordinary course
of business;            (c) Dispositions expressly permitted by Section 7.4;    
       (d) the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Wholly Owned Subsidiary Guarantor;            (e) the
Disposition (directly or indirectly through the Disposition of 100% of the
Equity Interests of a Subsidiary) of operating assets by the Borrower or any of
its Subsidiaries (it being understood that all Exchange Excess Amounts shall be
deemed to constitute usage of availability in respect of Dispositions pursuant
to this Section 7.5(e)), provided that (i) on the date of such Disposition (the
“Disposition Date”), no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (ii) in any fiscal year, the Annualized
Asset Cash Flow Amount attributable to the assets being disposed of, when added
to the Annualized Asset Cash Flow Amount attributable to all other assets
previously disposed of pursuant to this Section 7.5(e) in such fiscal year,
shall not exceed an amount equal to 20% of Annualized Operating Cash Flow for
the last fiscal quarter of the immediately preceding fiscal year; (iii) the
Annualized Asset Cash Flow Amount attributable to the assets being disposed of,
when added to the Annualized Asset Cash Flow Amount attributable to all other
assets previously disposed of pursuant to this Section 7.5(e) during the period
from the First Restatement Effective Date to such Disposition Date, shall not
exceed an amount equal to 40% of Annualized Pro Forma Operating Cash Flow
determined as of such Disposition Date; (iv) except in the case of any Exchange,
at least 75% of the proceeds of such Disposition shall be in the form of cash;
and (v) the Net Cash Proceeds of such Disposition shall be applied to prepay the
Term Loans to the extent required by Section 2.9(a);            (f) any Exchange
by the Borrower and its Subsidiaries; provided that (i) on the date of such
Exchange, no Default or Event of Default shall have occurred and be continuing
or would



--------------------------------------------------------------------------------



 



64



  result therefrom; (ii) in the event that the Annualized Asset Cash Flow Amount
attributable to the assets being Exchanged exceeds the annualized asset cash
flow amount (determined in a manner comparable to the manner in which Annualized
Asset Cash Flow Amounts are determined hereunder) of the assets received in
connection with such Exchange (such excess amount, an “Exchange Excess Amount”),
then, the Disposition of such Exchange Excess Amount shall be permitted by
clauses (ii) and (iii) of Section 7.5(e); and (iii) the Net Cash Proceeds of
such Exchange, if any, shall be applied to prepay the Term Loans to the extent
required by Section 2.9(a);            (g) Dispositions by the Borrower and its
Subsidiaries of property acquired after the First Restatement Effective Date
(other than property acquired in connection with Exchanges of property owned on
the First Restatement Effective Date), so long as (1) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (2) a
definitive agreement to consummate such Disposition is executed no later than
twelve months after the date on which relevant property is acquired and (3) such
Disposition is consummated within eighteen months after the date on which the
relevant property is acquired; and            (h) the Disposition by the
Borrower and its Subsidiaries of other property having a fair market value not
to exceed $5,000,000 in the aggregate for any fiscal year of the Borrower.

               7.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Equity Interests of the CCO Parent, the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the CCO Parent, the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:



         (a) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and any Excluded Acquired Subsidiary may make
Restricted Payments to any other Excluded Acquired Subsidiary, the Borrower or
any Subsidiary Guarantor;            (b) the Borrower may make distributions
(directly or indirectly) to any Qualified Parent Company or any Affiliate of the
Borrower for the purpose of enabling such Person to make scheduled interest
payments in respect of its Qualified Indebtedness, provided that (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (ii) each such distribution shall be made on a Threshold Transaction
Date (except in the case of any distribution made for the purpose of paying
interest on (x) Qualified Indebtedness to the extent that the Net Cash Proceeds
thereof were contributed to the Borrower as a capital contribution,
(y) Qualified Indebtedness incurred to refinance such Qualified Indebtedness or
(z) the Senior Notes or any Indebtedness incurred to refinance the Senior Notes)
(it being understood that, in the event that any Qualified Indebtedness is used
for any of the purposes described in clause (x), (y) or (z) of the preceding
parenthetical and for other purposes, the portion used for such purposes
described in such clause will be entitled to the exclusion created by the
preceding parenthetical) and (iii) each such distribution shall be made no
earlier than three (3) Business Days prior to the date the relevant interest
payment is due;            (c) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, the Borrower may make
distributions to any Qualified Parent Company or direct payments to be used to
repurchase, redeem or otherwise acquire or retire for value any Equity Interests
of any Qualified Parent Company held by any member of management of Holdings,
the



--------------------------------------------------------------------------------



 



65



  CCO Parent or any other Qualified Parent Company, the Borrower or any of its
Subsidiaries pursuant to any management equity subscription agreement or stock
option agreement, provided that the aggregate amount of such distributions shall
not exceed $10,000,000 in any fiscal year of the Borrower;            (d) the
Borrower may make distributions to any Qualified Parent Company to permit such
Qualified Parent Company to pay (i) attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred for the purpose of any issuance, sale or
incurrence by such Qualified Parent Company of Equity Interests or Indebtedness
(including in connection with an exchange of securities or a tender for
outstanding debt securities) to the extent that such Qualified Parent Company
does not have a combination of Unrestricted Cash and the cash proceeds of such
issuance, sale or incurrence sufficient to pay such amounts, provided, that such
amounts shall be allocated in an appropriate manner (determined after
consultation with the Administrative Agents) among the Borrower and the Silo
Holding Companies and any Restricted Payments permitted under this
Section 7.6(d) shall be limited to the Borrower and its Subsidiaries’ allocable
portion thereof, (ii) the costs and expenses of any offer to exchange privately
placed securities in respect of the foregoing for publicly registered securities
or any similar concept having a comparable purpose, or (iii) other
administrative expenses (including legal, accounting, other professional fees
and costs, printing and other such fees and expenses) incurred in the ordinary
course of business, in an aggregate amount in the case of this clause (iii) not
to exceed $2,000,000 in any fiscal year;            (e) in respect of any
calendar year or portion thereof during which the Borrower is a Flow-Through
Entity, so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make distributions (directly or
indirectly) to the direct or indirect holders of the Equity Interests of the
Borrower that are not Flow-Through Entities, in an amount sufficient to permit
each such holder to pay the actual income taxes (including required estimated
tax installments) that are required to be paid by it with respect to the
combined taxable income of the Qualified Parent Companies, the Borrower, its
Subsidiaries and any Non-Recourse Subsidiaries in any calendar year, as
estimated by the Borrower in good faith, provided, that such amounts shall be
allocated in an appropriate manner (determined after consultation with the
Administrative Agents) among the Borrower and the Silo Holding Companies and any
Restricted Payments permitted under this Section 7.6(e) shall be limited to the
taxes properly allocable to Borrower and its Subsidiaries;    
       (f) Helicon may make the Restricted Payments consisting of distributions
or dividends on or redemptions of the Helicon Preferred Stock; and    
       (g) The Borrower may make Restricted Payments in the amount of any
payment or amount received, directly or indirectly, by it from any Specified
Non-Recourse Subsidiary.

               7.7. Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a significant part of a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:



         (a) extensions of trade credit in the ordinary course of business;    
       (b) investments in Cash Equivalents;            (c) Guarantee Obligations
permitted by Section 7.2;



--------------------------------------------------------------------------------



 



66



         (d) loans and advances to employees of the Borrower or any of its
Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$5,000,000 at any one time outstanding;            (e) Investments (including
capital expenditures) by the Borrower or any of its Subsidiaries in (i) the
Borrower or any Subsidiary that, prior to such Investment, is a Wholly Owned
Subsidiary Guarantor, or (ii) any then existing Subsidiary that is not a
Subsidiary Guarantor if, as a result of such Investment, such Subsidiary becomes
a Wholly Owned Subsidiary Guarantor concurrently therewith;    
       (f) acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor
of operating assets (substantially all of which consist of cable systems),
directly through an asset acquisition or indirectly through the acquisition of
100% of the Equity Interests of a Person substantially all of whose assets
consist of cable systems, provided, that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the
aggregate Consideration (excluding Consideration paid with the proceeds of Paul
Allen Contributions and Consideration consisting of operating assets transferred
in connection with Exchanges) paid in connection with such acquisitions, other
than acquisitions consummated on a Threshold Transaction Date, shall not exceed
$750,000,000 during the term of this Agreement;            (g) the Borrower or
any of its Subsidiaries may contribute cable systems to any Non-Recourse
Subsidiary (other than a Specified Non-Recourse Subsidiary) so long as (i) such
Disposition is permitted pursuant to Section 7.5(e), (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(iii) after giving effect thereto, the Consolidated Leverage Ratio shall be
equal to or lower than the Consolidated Leverage Ratio in effect immediately
prior thereto and (iv) the Equity Interests received by the Borrower or any of
its Subsidiaries in connection therewith shall be pledged as Collateral (either
directly or through a holding company parent of such Non-Recourse Subsidiary so
long as such parent is a Wholly Owned Subsidiary Guarantor);            (h) in
addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
not to exceed $300,000,000 outstanding at any time (initially valued at cost and
giving effect to all payments received in respect thereof whether constituting
dividends, prepayment, interest, return on capital or principal or otherwise);
provided, that (i) no such Investment may be made at any time when Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) such Investments shall not be used, directly or indirectly, to repurchase
or purchase any Indebtedness of any member of the Charter Group (other than
Indebtedness permitted under Section 7.2(h) and other than making of loans and
advances); and (iii) Investments in or to members of the Charter Group (other
than Subsidiaries of the Borrower and the Specified Non-Recourse Subsidiaries)
shall not exceed in an aggregate amount $100,000,000 outstanding at any time
(initially valued at cost and giving effect to all payments received in respect
thereof whether constituting dividends, prepayment, interest, return on capital
or principal or otherwise); provided further, that if any such Investments
consist of loans or advances made by any Loan Party (other than Holdings and,
prior to the Guarantee and Pledge Date, the CCO Parent) to a member of the
Charter Group that is not a Loan Party, such loans or advances shall be
evidenced by a promissory note and pledged to the Funding Agent pursuant to the
Guarantee and Collateral Agreement; and            (i) (i) the Borrower and its
Subsidiaries may make Investments in any Non-Recourse Subsidiary with the
proceeds of (x) distributions from any Specified Non-Recourse Subsidiary or



--------------------------------------------------------------------------------



 



67



  (y) capital contributions received from any Designated Holding Company; and
(ii) any Excluded Acquired Subsidiary may make investments in any other Excluded
Acquired Subsidiary.

Notwithstanding anything to the contrary in this Agreement, in no event shall
the sum of (i) the aggregate amount of letters of credit and surety arrangements
(including unreimbursed reimbursement obligations in respect thereof) and
security deposits posted by the Borrower or any of its Subsidiaries in
connection with potential Investments (including pursuant to letters of intent)
and (ii) the aggregate outstanding amount of L/C Obligations, exceed
$350,000,000 at any one time.

               7.8. Certain Payments and Modifications Relating to Indebtedness
and Management Fees. (a) Make or offer to make any payment, prepayment,
repurchase, purchase or redemption in respect of, or otherwise optionally or
voluntarily defease or segregate funds with respect to (collectively,
“prepayment”), any Specified Long Term Indebtedness, other than (i) the payment
of scheduled interest payments required to be made in cash, (ii) the prepayment
of Specified Subordinated Debt with the proceeds of other Specified Long-Term
Indebtedness or of Loans, (iii) the prepayment of any Specified Long-Term
Indebtedness with the proceeds of other Specified Long-Term Indebtedness, so
long as such new Indebtedness has terms no less favorable to the interests of
the Borrower and the Lenders than those applicable to the Indebtedness being
refinanced, and (iv) prepayment of Indebtedness permitted under Section 7.2(g)
or 7.2(h).

               (b) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to (i) any of the terms
of any Specified Long-Term Indebtedness, other than any such amendment,
modification, waiver or other change that (A) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon or is immaterial to the
interests of the Lenders and (B) does not involve the payment of a consent fee
or (ii) any of the terms of the Vulcan Facility Documents if the result of such
amendment, modification, waiver or other change would have an adverse effect on
the LLC Arrangement or on the Funding Agent’s rights for the benefit of the
Lenders with respect to the LLC Arrangement or on the Collateral or in the
Funding Agent’s rights therein for the benefit of the Lenders.

               (c) Make or agree to make any payment in respect of management
fees to any Person, directly or indirectly, other than (i) to the Borrower or a
Wholly Owned Subsidiary Guarantor, (ii) so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom, to
Charter Investments, Inc. with respect to management fees previously accrued for
which payment was deferred in an amount not to exceed $14,000,000, and (iii) any
amounts required to be paid or reimbursed to the manager under the Management
Fee Agreement with respect to actual costs, fees, expenses, and other similar
amounts thereunder, without any mark-up or premium.

               (d) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Management Fee Agreement, other than any such amendment, modification,
waiver or other change that (i) (x) would extend the due date or reduce (or
increase to the amount permitted by Section 7.8(c)) the amount of any payment
thereunder or (y) does not adversely affect the interests of the Lenders (it
being understood that a change in the manager thereunder to another member of
the Charter Group does not adversely affect the interests of the Lenders) and
(ii) does not involve the payment of a consent fee.

               7.9. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than transactions between or among the CCO Parent, the Borrower
or any Subsidiary Guarantor) unless such transaction is (a) not prohibited under
this Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be,



--------------------------------------------------------------------------------



 



68

and (c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. The foregoing
restrictions shall not apply to transactions expressly permitted by Section 7.6,
Section 7.7(h) or Section 7.8(c) or amounts paid under the Management Fee
Agreement.

               7.10. Sales and Leasebacks. Enter into any arrangement (other
than pursuant to the LaGrange Documents) with any Person (other than
Subsidiaries of the Borrower) providing for the leasing by the CCO Parent, the
Borrower or any Subsidiary of real or personal property that has been or is to
be sold or transferred by the CCO Parent, the Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the CCO
Parent, the Borrower or such Subsidiary unless, after giving effect thereto, the
aggregate outstanding amount of Attributable Debt does not exceed $125,000,000.

               7.11. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

               7.12. Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the CCO
Parent, the Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure obligations under Credit Facilities other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) pursuant to Contractual Obligations assumed in
connection with Investments (but not in contemplation thereof) so long as the
maximum aggregate liabilities of the CCO Parent, the Borrower and its
Subsidiaries pursuant thereto do not exceed $2,000,000 at any time, (d) any
indenture (or similar agreement) and any other document or instrument governing
Indebtedness of the CCO Parent permitted hereby or a Qualified Parent Company so
long as such restrictions are no more onerous than those contained in the Senior
Note Indenture (other than restrictions based on satisfying a leverage ratio
condition), (e) the prohibitions and limitations on the LaGrange Entities
pursuant to the LaGrange Documents, (f) pursuant to agreements governing
Indebtedness assumed in connection with the acquisition of any Person that
becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long as such
Indebtedness is permitted under Section 7.2(g) or (l) and such Indebtedness was
not created or incurred in contemplation of such acquisition and such
restrictions apply only to such acquired Subsidiary and its Subsidiaries, (g) as
contained in the documents governing Indebtedness permitted under Section 7.2(h)
as in effect on the Second Restatement Effective Date, (h) customary provisions
in leases and licenses entered into in the ordinary course of business
consistent with past practices and as required in any franchise permit,
(i) customary restrictions in an agreement to Dispose of assets in a transaction
permitted under Section 7.5 solely to the extent that such restriction applies
solely to the assets to be so Disposed, and (j) the Vulcan Facility Documents
solely with respect to the Vulcan Non-CCO Collateral.

               7.13. Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary in a transaction otherwise permitted by this Agreement, (iii)
any restrictions



--------------------------------------------------------------------------------



 



69

referred to in clauses (a), (b) and (c) above contained in the Senior Note
Indenture or in any other document governing the issuance of notes or other
securities in a private placement or a registered securities offering so long as
such restrictions, are no more onerous than those contained in the Senior Note
Indenture (other than restrictions based on satisfying a leverage ratio
condition or equity proceeds and capital contributions baskets), (iv) the
encumbrances and restrictions on the LaGrange Entities pursuant to the LaGrange
Documents, (v) any restrictions contained in documents governing Indebtedness
permitted under Section 7.2(f), 7.2(j)(ii) or 7.2(l) so long as such
restrictions are no more onerous than those contained in the Loan Documents,
(vi) any restrictions contained in the Vulcan Facility Documents other than as
relating to Restricted Payments, which shall be no more onerous than those
contained in the Loan Documents, (vii) any restrictions contained in agreements
governing Indebtedness assumed in connection with the acquisition of any Person
that becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long as such
Indebtedness is permitted under Section 7.2(g) or (l) and such Indebtedness was
not created or incurred in contemplation of such acquisition and such
restrictions apply only to such acquired Subsidiary and its Subsidiaries,
(viii) restrictions contained in the documents governing Indebtedness permitted
under Section 7.2(h) as in effect on the Second Restatement Effective Date,
(ix) customary restrictions in an agreement to Dispose of assets in a
transaction permitted under Section 7.5 solely to the extent that such
restriction applies solely to the assets to be so Disposed, (x) customary
anti-assignment provisions in leases and licenses entered into in the ordinary
course of business consistent with past practices and as required in any
franchise permit, and (xi) restrictions governing Indebtedness permitted under
Section 7.2(e) to the extent prohibiting transfers of the assets financed with
such Indebtedness.

               7.14. Lines of Business; Holding Company Status. (a) Enter into
any business, either directly or through any Subsidiary, except for (i) those
businesses in which the Borrower and its Subsidiaries are significantly engaged
on the First Restatement Effective Date and (ii) businesses which are reasonably
similar or related thereto or reasonable extensions thereof but not, in the case
of this clause (ii), in the aggregate, material to the overall business of the
Borrower and its Subsidiaries (collectively, “Permitted Lines of Business”),
provided, that, in any event, the Borrower and its Subsidiaries will continue to
be primarily engaged in the businesses in which they are primarily engaged on
the First Restatement Effective Date.

               (b) In the case of the Borrower, (i) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than those incidental to its ownership of the
Equity Interests of other Persons or (ii) own, lease, manage or otherwise
operate any properties or assets other than Equity Interests of other Persons.

               7.15. Investments in the Borrower. In the case of the CCO Parent,
make any Investment in the Borrower other than in the form of a capital
contribution, a loan so long as such loan is evidenced by a note and pledged to
the Funding Agent pursuant to the Guarantee and Collateral Agreement or a
Guarantee Obligation in respect of any obligation of the Borrower.

               7.16. CCO Parent. In the case of the CCO Parent, (i) conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in, or hold itself out as conducting transacting or otherwise engaging in, any
business or operations other than (A) those incidental to its ownership of the
Equity Interests of the Borrower and the Vulcan Non-CCO Collateral and (B) such
transactions as it is not prohibited from entering into under Section 7 (or
would not cause a Specified Default Trigger), (ii) own, lease, manage or
otherwise operate any properties or assets other than Equity Interests of the
Borrower, the Vulcan Non-CCO Collateral, Intercompany Notes, Indebtedness owing
by any Person and the Equity Interests of any other Person acquired by it in a
transaction that is not prohibited by this Agreement, (iii) incur any
obligations (including Indebtedness) or liabilities other than obligations under
the Loan Documents, Indebtedness under Section 7.2(j) and other customary
obligations incidental to its



--------------------------------------------------------------------------------



 



70

existence and ownership of the Vulcan Non-CCO Collateral and liabilities and
obligations related to the purchase or ownership of Indebtedness that it is not
prohibited from purchasing or owning pursuant to any Loan Document, (iv) Dispose
of the Equity Interests of the Borrower, or (v) use any proceeds or amounts
received from the Borrower or any of its Subsidiaries (other than with the
proceeds or amounts paid to the Borrower and its Subsidiaries by any Specified
Non-Recourse Subsidiary) for purposes of enabling it to effect any transaction
prohibited under Section 7.7(h)(ii).

               7.17. Specified Non-Recourse Subsidiaries. Permit any Silo
Holding Company or any Person or Persons described in clause (c) of the
definition of “Specified Non-Recourse Subsidiary” related to such Silo Holding
Company (such Silo Holding Company and all such other Persons, taken as a whole,
a “Silo”) to use, directly or indirectly, any portion of the proceeds from the
Disposition of all or substantially all of the assets (including, without
limitation, Equity Interests) of any Silo to repurchase or purchase any
Indebtedness of any member of the Charter Group other than Indebtedness of the
Borrower and its Subsidiaries under the Facility if an Event of Default under
Section 8(a), 8(g) or 8(h) shall have occurred and be continuing.

               7.18. Limited Liability Company Agreements. (i) At any time when
the LLC Arrangement is in effect, amend the LLC Agreement to impair, reduce or
otherwise modify the rights of the Funding Agent under the LLC Agreement or
otherwise take any other actions that will have such effect, or (ii) amend or
permit any Subsidiary of the Borrower to amend, its limited liability company
agreement or operating agreement causing any Equity Interests in the Borrower or
such Subsidiary to constitute a security under Section 8-103 of the Uniform
Commercial Code in the State of New York or the corresponding code or statute of
any other applicable jurisdiction.

               7.19. Transactions Prior to Guarantee and Pledge Date. Prior to
the occurrence of the Guarantee and Pledge Date and the CCO Parent having
complied with the provisions of Section 6.13, take any action, engage in any
transaction or incur any obligation or permit any Restricted Subsidiary (as
defined in the Senior Note Indenture) of Holdings to take any action, engage in
any transaction or incur any obligation that Holdings or any of its Restricted
Subsidiaries could not take, engage in or incur without having satisfied the
Leverage Condition.

SECTION 8. EVENTS OF DEFAULT

               If any of the following events shall occur and be continuing:



         (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or            (b) any representation or warranty made or
deemed made by Holdings (solely to the extent it expressly makes representations
and warranties in Section 4), the CCO Parent, the Borrower and any of its
Subsidiaries herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or            (c) Holdings (solely to the extent it
expressly agrees to be bound by any covenants in Section 6 or Section 7), the
CCO Parent, the Borrower and any of its Subsidiaries shall default in the
observance or performance of any agreement contained in clause (i) or (ii) of
Section 6.4(a)



--------------------------------------------------------------------------------



 



71



  (with respect to the CCO Parent and the Borrower only), Section 6.7(a),
Section 6.13 or Section 7 of this Agreement or Sections 6.4 and 6.6(b) of the
Guarantee and Collateral Agreement; or            (d) Holdings (solely to the
extent it expressly agrees to be bound by any covenants in Section 6), the CCO
Parent, the Borrower and any of its Subsidiaries shall default in the observance
or performance of any other agreement contained in this Agreement or any other
Loan Document (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after notice to the Borrower from the Funding Agent or the Required Lenders; or



         (e) Holdings, the CCO Parent, the Borrower or any of its Subsidiaries
shall (i) default in making any payment of any principal of any Indebtedness
(including, without duplication, any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans) on the scheduled or original due date
with respect thereto; or (ii) have any Prepayment Obligation with respect to any
Indebtedness of such Person; or (iii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iv) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that, a
default, event or condition described in clause (i), (ii), (iii) or (iv) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii), (iii) or (iv) of this paragraph (e) shall have occurred and
be continuing with respect to such Indebtedness the outstanding aggregate
principal amount of which exceeds $50,000,000; or            (f) with respect to
any Intermediate Holding Company, (i) a default, event or condition of the type
described in Section 8(e) shall occur and be continuing with respect to any
Indebtedness (including, without duplication, any Guarantee Obligation in
respect of Indebtedness, but excluding the Loans) that is Marketable
Indebtedness or Charter Group Indebtedness and the outstanding aggregate
principal amount of which exceeds $50,000,000; (ii) a default, event or
condition of the type described in clause (i), (ii) or (iii) of Section 8(e)
shall occur and be continuing with respect to any Indebtedness (including,
without duplication, any Guarantee Obligation in respect of Indebtedness, but
excluding the Loans) that is not Marketable Indebtedness or Charter Group
Indebtedness and the outstanding aggregate principal amount of which exceeds
$50,000,000; or (iii) a default, event or condition of the type described in
clause (iv) of Section 8(e) shall occur or exist with respect to any
Indebtedness that is not Marketable Indebtedness or Charter Group Indebtedness
(including, without duplication, any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans) the aggregate outstanding principal
amount of which exceeds $200,000,000; or            (g) (i) Holdings, the CCO
Parent, the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all



--------------------------------------------------------------------------------



 



72



  or any substantial part of their assets or Holdings, the CCO Parent, the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Holdings, the
CCO Parent, the Borrower or any of its Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against Holdings, the CCO Parent, the Borrower or
any of its Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Holdings, the CCO
Parent, the Borrower or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the CCO Parent, the Borrower or any of its Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or            (h) (i) any Intermediate Holding Company shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of their
assets or any Intermediate Holding Company shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any
Intermediate Holding Company any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Intermediate Holding Company any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Intermediate Holding Company shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Intermediate Holding Company shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or  
         (i) (i) any “accumulated funding deficiency” (as defined in Section 302
of ERISA), whether or not waived, shall exist with respect to any Plan or any
Lien in favor of the PBGC or a Plan shall arise on the assets of any Loan Party
or any Commonly Controlled Entity, (ii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iii) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(iv) any Loan Party or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or



--------------------------------------------------------------------------------



 



73



         (j) one or more judgments or decrees shall be entered against the CCO
Parent, the Borrower or any of its Subsidiaries involving in the aggregate a
liability (to the extent not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $25,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or    
       (k) the Guarantee and Collateral Agreement shall cease, for any reason
(other than the gross negligence or willful misconduct of the Funding Agent), to
be in full force and effect, or any Loan Party or any Affiliate of any Loan
Party shall so assert, or any Lien created by the Guarantee and Collateral
Agreement shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or            (l) (i) the Paul Allen Group
shall cease to have the power, directly or indirectly, to vote or direct the
voting of Equity Interests having at least 51% (determined on a fully diluted
basis) of the ordinary voting power for the management of the Borrower; (ii) the
Paul Allen Group shall cease to own of record and beneficially, directly or
indirectly, Equity Interests of the Borrower representing at least 25%
(determined on a fully diluted basis) of the economic interests therein; (iii) a
Specified Change of Control shall occur; (iv) the Borrower shall cease to be a
direct Wholly Owned Subsidiary of the CCO Parent; or (v) Specified Non-Recourse
Holdco shall cease to be a direct Wholly Owned Subsidiary of the Borrower; or  
         (m) the Borrower or any of its Subsidiaries shall have received a
notice of termination or suspension with respect to any of its CATV Franchises
or CATV Systems from the FCC or any Governmental Authority or other franchising
authority or the Borrower or any of its Subsidiaries or the grantors of any CATV
Franchises or CATV Systems shall fail to renew such CATV Franchises or CATV
Systems at the stated expiration thereof if the percentage represented by such
CATV Franchises or CATV Systems and any other CATV Franchises or CATV Systems
which are then so terminated, suspended or not renewed of Consolidated Operating
Cash Flow for the 12-month period preceding the date of the termination,
suspension or failure to renew, as the case may be, (giving pro forma effect to
any acquisitions or Dispositions that have occurred since the beginning of such
12-month period as if such acquisitions or Dispositions had occurred at the
beginning of such 12-month period), would exceed 10%, unless (i) an alternative
CATV Franchise or CATV System in form and substance reasonably satisfactory to
the Required Lenders shall have been procured and come into effect prior to or
concurrently with the termination or expiration date of such terminated,
suspended or non-renewed CATV Franchise or CATV System or (ii) the Borrower or
such Subsidiary continues to operate and retain the revenues received from such
systems after the stated termination or expiration and is engaged in
negotiations to renew or extend such franchise rights and obtains such renewal
or extension within one year following the stated termination or expiration,
provided that such negotiations have not been terminated by either party
thereto, such franchise rights or the equivalent thereof have not been awarded
on an exclusive basis to a third Person and no final determination (within the
meaning of Section 635 of the Communications Act of 1934, as amended) has been
made that the Borrower or such Subsidiary is not entitled to the renewal or
extension thereof; or            (n) the Borrower shall default in the
observance or performance of the provisions Section 6.12, and such default shall
continue unremedied for a period of 30 days after the occurrence of such
default; or            (o) the LLC Arrangement shall cease, for any reason
(other than the gross negligence or willful misconduct of the Funding Agent), to
be in full force and effect prior to the termination of such LLC Arrangement as
provided in the LLC Agreement, or the Borrower or any Affiliate of



--------------------------------------------------------------------------------



 



74



  the Borrower shall so assert, or any member of the Charter Group shall contest
the validity of the LLC Arrangement; or            (p) at any time prior to the
CCO Parent having taken the actions contemplated by Section 6.13 and the
Assumption Agreement becoming effective, a Specified Default Trigger shall occur
or exist;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Funding Agent may, or upon the request of the Required
Lenders, the Funding Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Funding Agent may, or upon the request of the Required
Lenders, the Funding Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Funding Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Funding Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

               9.1. Appointment and Authorization of Agents. (a) Each Lender
hereby irrevocably appoints, designates and authorizes each Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall any Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency



--------------------------------------------------------------------------------



 



75

doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

               (b) The Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(i) provided to the Agents in this Section 9 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Agent” as used in this Section 9 and in the definition of “Agent Related
Person” included the Issuing Lender with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the Issuing Lender.

               (c) The Funding Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swingline Lender (if applicable) and Issuing Lender (if applicable))
hereby irrevocably appoints and authorizes the Funding Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Funding Agent, as “collateral agent”
(and any co-agents, sub-agents and attorneys-in-fact appointed by the Funding
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Guarantee and
Collateral Agreement, or for exercising any rights and remedies thereunder at
the direction of the Funding Agent), shall be entitled to the benefits of all
provisions of this Section 9 (including, without limitation, Section 9.7, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

               9.2. Delegation of Duties. Any Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Guarantee and Collateral Agreement or of exercising any rights
and remedies thereunder at the direction of the Funding Agent) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct.

               9.3. Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Guarantee and
Collateral Agreement, or for any failure of any Loan Party or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.



--------------------------------------------------------------------------------



 



76

               9.4. Reliance by Agents. (a) Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

               (b) For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Funding Agent shall have
received notice from such Lender prior to the proposed Second Restatement
Effective Date specifying its objection thereto.

               9.5. Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Funding Agent for the account of the Lenders, unless such Agent shall have
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Funding Agent will notify the Lenders of its receipt of any such
notice. The Funding Agent shall take such action with respect to such Default as
may be reasonably directed by the Required Lenders in accordance with Section 8;
provided, however, that unless and until the Funding Agent has received any such
direction, the Funding Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of the Lenders.

               9.6. Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the



--------------------------------------------------------------------------------



 



77

business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

               9.7. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including attorney costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Agent-Related Person in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Materials of Environmental Concern on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any liability under any Environmental Law related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Agent-Related Person is a party thereto (all the foregoing,
collectively, the “Agent Indemnified Liabilities”) incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.7 applies whether any such investigation, litigation
or proceeding is brought by any Lender or any other Person. Without limitation
of the foregoing, each Lender shall reimburse each Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorney costs)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that such
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Loans, the payment
of all other obligations of the Loan Parties hereunder and the resignation of
such Agent.

               9.8. Agents in their Individual Capacities. Each Agent, in its
individual capacity and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though such Agent, in its individual capacity were not an Agent or the
Issuing Lender (if applicable) hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, each Agent,
in its individual capacity, or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that such Agent shall be under no obligation to provide such
information



--------------------------------------------------------------------------------



 



78

to them. With respect to its Loans, each Agent, in its individual capacity,
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not an Agent or the
Issuing Lender (if applicable), and the terms “Lender” and “Lenders” include
such Agent in its individual capacity.

               9.9. Successor Agents. Any Agent may resign as Agent upon
30 days’ notice to the Lenders; provided that any such resignation by Bank of
America, N.A. shall also constitute its resignation as the Issuing Lender and
Swingline Lender. If any Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall require the consent of the Borrower at all times
other than during the existence of an Event of Default under Section 8(a) or
8(g) with respect to the Borrower (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of such Agent, such Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent, the Issuing Lender and
Swingline Lender and the respective terms “Administrative Agent,” “Funding
Agent,” “Issuing Lender” and “Swingline Lender” shall mean such successor agent,
Letter of Credit issuer and Swingline lender, and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated and the retiring
Issuing Lender’s and Swingline Lender’s rights, powers and duties as such shall
be terminated, without any other or further act or deed on the part of such
retiring Issuing Lender or Swingline Lender or any other Lender, other than the
obligation of the successor Issuing Lender to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 9 and 10.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement. If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents, and the Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. In addition, upon the
acceptance of any appointment as Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Guarantee and
Collateral Agreement, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Section 9 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as an Agent.

               9.10. Funding Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Funding Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Funding Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise



         (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the



--------------------------------------------------------------------------------



 



79



  claims of the Lenders and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the Agents
and their respective agents and counsel and all other amounts due the Lenders
and the Agents under Sections 3.3, 2.6 and 10.5) allowed in such judicial
proceeding; and            (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Funding Agent and, in the event that
the Funding Agent shall consent to the making of such payments directly to the
Lenders, to pay to the Funding Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 2.6 and 10.5.

               Nothing contained herein shall be deemed to authorize the Funding
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or to authorize the Funding Agent to
vote in respect of the claim of any Lender in any such proceeding.

               9.11. Collateral, Guaranty and Related Matters. The Lenders
irrevocably authorize the Funding Agent,



         (a) to release any Lien on any property granted to or held by the
Funding Agent under any Loan Document (i) upon termination of the Facility and
payment in full of all Obligations (other than contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit, (ii) that is Disposed or to be Disposed as part of or in
connection with any transaction not prohibited hereunder or under any other Loan
Document, or (iii) subject to Section 10.1, if approved, authorized or ratified
in writing by the Required Lenders;            (b) to release any Guarantor from
its obligations under the Guarantee and Collateral Agreement if such Person
ceases to be a Subsidiary as a result of a transaction not prohibited hereunder
or under any other Loan Document;            (c) to deliver the LLC Arrangement
Notice under the LLC Agreement; and            (d) enter into the Vulcan
Intercreditor Agreement.

               Upon request by the Funding Agent at any time, the Required
Lenders will confirm in writing the Funding Agent’s authority to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guarantee and Collateral Agreement pursuant to
this Section 9.11. In each case as specified in this Section 9.11, the Funding
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Guarantee and Collateral Agreement, or to release such
Guarantor from its obligations under the Guarantee and Collateral Agreement, in
each case in accordance with the terms of the Loan Documents and this
Section 9.11.

               9.12. Other Agents; Arrangers and Managers. Notwithstanding any
provision to the contrary elsewhere in this Agreement (including the
circumstance that the Administrative Agents shall



--------------------------------------------------------------------------------



 



80

have certain rights regarding notification, consents and other matters, to the
extent expressly provided herein), no Agent other than the Funding Agent shall
have any duties or responsibilities hereunder or under any other Loan Document,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent. None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “book manager,” “lead manager,”
“bookrunner,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders, the Agents or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders, the Agents or other Persons so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

SECTION 10. MISCELLANEOUS

               10.1. Amendments and Waivers. Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agents
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agents, as
the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the consent of each Lender directly affected
thereby; (ii) eliminate or reduce any voting rights under this Section 10.1 or
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release any material Guarantor from its
obligations under the Guarantee and Collateral Agreement (in each case except in
connection with Dispositions consummated or approved in accordance with the
other terms of this Agreement), in each case without the written consent of all
Lenders; (iii) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (iv) amend, modify or waive any provision of
Section 9 without the written consent of each affected Agent; (v) amend, modify
or waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; or (vi) amend, modify or waive any provision of Section 3
without the written consent of each affected Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents
and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. It is understood that, with respect to



--------------------------------------------------------------------------------



 



81

any voting required by this Section 10.1, all members of a particular Specified
Intracreditor Group shall vote as a single unit.

               10.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the CCO
Parent, the Borrower, the Administrative Agents and the Funding Agent, and as
set forth in an administrative questionnaire delivered to the Funding Agent in
the case of the Lenders, or to such other address as may be hereafter notified
by the respective parties hereto:

      Any Loan Party:   c/o Charter Communications Holdings, LLC
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: Eloise E. Schmitz
Telecopy: (314) 965-6492
Telephone: (314) 543-2474       The Administrative Agents:   Bank of America,
N.A.
335 Madison Avenue
New York, New York 10017
Attention: Fred Zagar
Telecopy: (212) 503-7080
Telephone: (212) 503-8242           with a copy to:
Bank of America, N.A.
901 Main Street
Dallas, Texas 75202-3714
Attention: Renita Cummings
Telecopy: (214) 290-8371
Telephone: (214) 209-4130           JPMorgan Chase Bank
111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Veronica Nixon
Telecopy: (713) 750-2358
Telephone: (713) 750-7933       The Funding Agent:   Bank of America, N.A.
901 Main Street
Dallas, Texas 75202-3714
Attention: Charlotte Conn
901 Main Street
Telecopy: (214) 290-9653
Telephone: (214) 209-1225           with a copy to:
Bank of America, N.A.
901 Main Street




--------------------------------------------------------------------------------



 



82

          Dallas, Texas 75202-3714
Attention: Renita Cummings
Telecopy: (214) 290-8371
Telephone: (214) 209-4130

provided that any notice, request or demand to or upon the Funding Agent, the
Administrative Agents or the Lenders shall not be effective until received.

               10.3. No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

               10.4. Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

               10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse each Administrative Agent for all its reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, or waiver or
forbearance of, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one firm of counsel to the Funding
Agent and the Administrative Agents and filing and recording fees and expenses,
(b) to pay or reimburse each Lender and each Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights, privileges, powers or remedies under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
one firm of counsel selected by the Funding Agent and reasonably acceptable to
the Administrative Agent that is not acting as Funding Agent (or, in the event
that such Administrative Agent determines in good faith that issues apply to it
that are not applicable to the Funding Agent or, with respect to an issue as to
which another counsel is proposed to be engaged, that its interests are
different from those of the Funding Agent, one additional firm of counsel
selected by such Administrative Agent), together with any special or local
counsel, to the Funding Agent and the Administrative Agents and not more than
one other firm of counsel to the Lenders, (c) to pay, indemnify, and hold each
Lender and each Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) to
pay or reimburse all reasonable fees and expenses of the Financial Advisor,
jointly and severally with any other members of the Charter Group agreeing to
pay or reimburse such fees and expenses, provided, that the amounts payable
under this clause (d) shall be subject to the limitation with respect to the
engagement of the Financial Advisor as agreed prior to the Second Restatement
Effective Date or as otherwise agreed hereafter in writing from time to time by
the Borrower or CCI, (e) if any Event of Default shall have occurred, to pay or
reimburse all reasonable fees and expenses of a financial advisor engaged on
behalf of, or for the benefit of, the Agents and the Lenders (including, without
limitation, through an extension of the engagement of the Financial Advisor)
accruing from and



--------------------------------------------------------------------------------



 



83

after the occurrence of such Event of Default, (f) to pay, indemnify, and hold
each Lender, each Agent, their affiliates and their respective officers,
directors, trustees, employees, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of Holdings, the CCO Parent, the Borrower any of its Subsidiaries
or any of the Properties and the reasonable fees and expenses of legal counsel
in connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document, and (g) to pay, indemnify, and hold each
Indemnitee harmless from and against any actual or prospective claim,
litigation, investigation or proceeding relating to any of the matters described
in clauses (a) through (e) above, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding, and
regardless of whether such claim, investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders or creditors or an
Indemnitee, whether or not any Indemnitee is a party thereto and whether or not
the Second Restatement Effective Date has occurred) and the reasonable fees and
expenses of legal counsel in connection with any such claim, litigation,
investigation or proceeding (all the foregoing in clauses (f) and (g),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to so waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 15 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to Eloise E. Schmitz (Telephone No. (314) 543-2474) (Telecopy No.
(314) 965-6492), at the address of the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agents. The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.

               10.6. Successors and Assigns; Participations and Assignments.
(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the CCO Parent, the Borrower, the Lenders, the Agents, all future holders of the
Loans and their respective successors and assigns, except that none of Holdings,
the CCO Parent or the Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.

               (b) Any Lender may, without the consent of the Borrower or the
Funding Agent, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any



--------------------------------------------------------------------------------



 



84

provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Loans, in each case
to the extent subject to such participation. The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if it
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17 and 2.18 with respect to its
participation in the Revolving Commitments and the Loans outstanding from time
to time as if it was a Lender; provided that, in the case of Section 2.17, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

               (c) Any Lender (an “Assignor”) may, in accordance with applicable
law, at any time and from time to time assign to any Lender, any affiliate of
any Lender or any Approved Fund or, with the consent of the Borrower and the
Funding Agent (which, in each case, shall not be unreasonably withheld or
delayed), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, executed by such Assignee, such
Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Funding Agent for its acceptance and recording
in the Register; provided, that in any event the consent of the Borrower and the
Funding Agent (which, in each case, shall not be unreasonably withheld or
delayed) shall be required in the case of any assignment of a Revolving
Commitment to an Assignee that is not already a Revolving Lender; provided
further, that, except in the case of an assignment of all of a Lender’s
interests under this Agreement, no such assignment to an Assignee (other than
any Lender, any affiliate of any Lender or any Approved Fund, each an
“Intracreditor Assignee”; any Lender and its Approved Funds utilizing this
exception after the First Restatement Effective Date with respect to an Approved
Fund being collectively referred to (unless otherwise agreed by the Borrower and
the Funding Agent) as a “Specified Intracreditor Group”) shall (i) be in an
aggregate principal amount of less than (x) $5,000,000, in the case of the
Revolving Facility and the Tranche A Term Facility or (y) $1,000,000, in the
case of the Tranche B Term Facility and the Incremental Term Facility or
(ii) cause the Assignor to have Aggregate Exposure of less than (x) $3,000,000,
in the case of the Revolving Facility and the Tranche A Term Facility or (y)
$1,000,000, in the case of the Tranche B Term Facility and the Incremental Term
Facility, in the case of either clause (i) or (ii), unless otherwise agreed by
the Borrower and the Funding Agent; provided further that, except in the case of
an assignment of all of a Lender’s interests under this Agreement, no such
assignment to an Intracreditor Assignee shall (i) be in an aggregate principal
amount of less than (x) $1,000,000, in the case of the Revolving Facility, and
(y) $250,000, in the case of any other Facility, or (ii) cause the Assignor to
have Aggregate Exposure of less than (x) $1,000,000, in the case of the
Revolving Facility, and (y) $250,000, in the case of any other Facility, in each
case unless otherwise agreed by the Borrower and the Funding Agent. For purposes
of clauses (i) and (ii) of the preceding sentence, the amounts described therein
shall be aggregated in respect of each Lender and its related Approved Funds, if
any. Any such assignment need not be ratable as among the Facilities. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and



--------------------------------------------------------------------------------



 



85

obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto). Notwithstanding any provision of this Section 10.6, the consent
of the Borrower shall not be required for any assignment that occurs when an
Event of Default pursuant to Section 8(a) or 8(g) shall have occurred and be
continuing. On the effective date of any Assignment and Acceptance, the Funding
Agent shall give notice of the terms thereof to the Administrative Agent that is
not serving as Funding Agent.

               (d) The Funding Agent shall, on behalf of the Borrower, maintain
at its address referred to in Section 10.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and the
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each other Loan Party, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register as the owner of the Loans and
any Notes evidencing the Loans recorded therein for all purposes of this
Agreement. Any assignment of any Loan, whether or not evidenced by a Note, shall
be effective only upon appropriate entries with respect thereto being made in
the Register (and each Note shall expressly so provide). Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance, and thereupon one or more new Notes shall be issued to the
designated Assignee. The Funding Agent will promptly send a copy of the Register
to the Borrower upon request.

               (e) Upon its receipt of an Assignment and Acceptance executed by
an Assignor, an Assignee and any other Person whose consent is required by
Section 10.6(c), together with payment to the Funding Agent of a registration
and processing fee of $3,500 (with only one such fee being payable in connection
with simultaneous assignments to or by two or more related Approved Funds), the
Funding Agent shall (i) promptly accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register on the effective
date determined pursuant thereto.

               (f) For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 10.6 concerning assignments
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan to any Federal Reserve Bank in accordance with applicable
law.

               10.7. Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the amounts owing to it
hereunder, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(g), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the amounts owing to such other Lender hereunder, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the amounts owing to each such other Lender hereunder, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.



--------------------------------------------------------------------------------



 



86

               (b) In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to the
CCO Parent or the Borrower, any such notice being expressly waived by the CCO
Parent and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the CCO Parent or the Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the CCO Parent or the Borrower, as the case may be. Each Lender
agrees promptly to notify the Borrower and the Funding Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

               10.8. Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agents.

               10.9. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

               10.10. Integration. This Agreement and the other Loan Documents
represent the agreement of Holdings, the CCO Parent, the Borrower, the Agents
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

               10.11. Governing Law. This Agreement and the rights and
obligations of the parties under this Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

               10.12. Submission to Jurisdiction; Waivers. Each of Holdings, the
CCO Parent and the Borrower hereby irrevocably and unconditionally:



         (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;            (b) consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;



--------------------------------------------------------------------------------



 



87



         (c) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings, the CCO
Parent or the Borrower, as the case may be at its address set forth in
Section 10.2 or at such other address of which the Funding Agent shall have been
notified pursuant thereto;            (d) agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law or shall limit the right to sue in any other jurisdiction; and    
       (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

               10.13. Acknowledgments. Each of Holdings, the CCO Parent and the
Borrower hereby acknowledges that:



         (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;            (b) neither
any Agent nor any Lender has any fiduciary relationship with or duty to
Holdings, the CCO Parent or the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Agents and Lenders, on one hand, and Holdings, the CCO Parent and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and            (c) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Agents and the Lenders or among Holdings, the CCO
Parent, the Borrower and the Agents and the Lenders.

               10.14. Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any Lender or any
affiliate of any Lender or any Approved Fund (each, a “Lender Party”), (b) to
any Transferee or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
who have a need to know, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender, (i) in connection with the exercise of any remedy hereunder or under any
other Loan Document, or (j) to any direct or indirect contractual counterparty
in swap agreements or such contractual counterparty’s professional advisor (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 10.14). Notwithstanding anything herein to the contrary, confidential
information shall not include, and each Lender Party may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Lender Party relating to such tax treatment and tax structure;
provided, that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the



--------------------------------------------------------------------------------



 



88

transaction as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the Loans, Letters of Credit and transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



 

               10.15. Waivers of Jury Trial. Holdings, the CCO Parent, the
Borrower, the Agents and the Lenders hereby irrevocably and unconditionally
waive trial by jury in any legal action or proceeding relating to this Agreement
or any other Loan Document and for any counterclaim therein.

               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

              CHARTER COMMUNICATIONS HOLDINGS, LLC               By:   /s/
ELOISE E. SCHMITZ        

--------------------------------------------------------------------------------

        Name: Eloise E. Schmitz
Title: Vice President                         CHARTER COMMUNICATIONS OPERATING,
LLC               By:   /s/ ELOISE E. SCHMITZ        

--------------------------------------------------------------------------------

        Name: Eloise E. Schmitz
Title: Vice President                         BANK OF AMERICA, N.A., as Funding
Agent               By:   /s/ F.A. ZAGAR        

--------------------------------------------------------------------------------

        Name: F.A. Zagar
Title: Managing Director                         BANK OF AMERICA, N.A., as an
Administrative Agent               By:   /s/ F.A. ZAGAR        

--------------------------------------------------------------------------------

        Name: F.A. Zagar
Title: Managing Director          



--------------------------------------------------------------------------------



 



 

                        JPMORGAN CHASE BANK, as an Administrative Agent        
      By:   /s/ EDMOND DEFOREST        

--------------------------------------------------------------------------------

        Name: Edmond DeForest
Title: Vice President                         TD SECURITIES (USA) INC., as
Syndication Agent               By:   /s/ AMY G. JOSEPHSON        

--------------------------------------------------------------------------------

        Name: Amy G. Josephson
Title: Managing Director



--------------------------------------------------------------------------------



 



 

Annex A

PRICING GRID

                                                                         

--------------------------------------------------------------------------------

Consolidated                                                                    
    Leverage Ratio   Applicable Margin for Eurodollar Loans   Applicable Margin
for ABR Loans   Commitment Fee Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    ER/EA   RR/RA   B   EI   ER/EA   RR/RA   B   EI    

--------------------------------------------------------------------------------

Greater than 4.50 to 1.0     2.75 %     2.75 %     3.25 %     3.25 %     1.75 %
    1.75 %     2.25 %     2.25 %     0.375 %

--------------------------------------------------------------------------------

Greater than 4.00 to 1.0 but less than or equal to 4.50 to 1.0     2.50 %    
2.75 %     3.00 %     3.00 %     1.50 %     1.75 %     2.00 %     2.00 %    
0.375 %

--------------------------------------------------------------------------------

Greater than 3.00 to 1.0 but less than or equal to 4.00 to 1.0     2.25 %    
2.50 %     3.00 %     3.00 %     1.25 %     1.50 %     2.00 %     2.00 %    
0.375 %

--------------------------------------------------------------------------------

Greater than 2.50 to 1.0 but less than or equal to 3.00 to 1.0     2.125 %    
2.25 %     3.00 %     3.00 %     1.125 %     1.25 %     2.00 %     2.00 %    
0.375 %

--------------------------------------------------------------------------------

Less than or equal to 2.50 to 1.0     2.00 %     2.00 %     3.00 %     3.00 %  
  1.00 %     1.00 %     2.00 %     2.00 %     0.250 %

--------------------------------------------------------------------------------

               As used above, (a) “ER/EA” refers to Existing Revolving Loans and
Existing Tranche A Term Loans, (b) “RR/RA” refers to Restatement Revolving
Loans, Swingline Loans and Restatement Tranche A Term Loans, (c) “B” refers to
Tranche B Term Loans and (d) “EI” refers to Existing Incremental Term Loans.

               Each of the Applicable Margins referred to in the Pricing Grid
(but not the Commitment Fee Rate) will be reduced by 0.25% per annum if the
Consolidated Interest Coverage Ratio (determined from time to time as provided
in the next paragraph) is greater than or equal to 2.15 to 1.0.

               Changes in the Applicable Margin or in the Commitment Fee Rate
resulting from changes in the Consolidated Leverage Ratio and the Consolidated
Interest Coverage Ratio shall become effective on the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 (but in any
event not later than the 45th day after the end of each of the first three
quarterly periods of each fiscal year or the 90th day after the end of each
fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the highest rates referred
to in the Pricing Grid shall be applicable. In addition, the highest



--------------------------------------------------------------------------------



 



2

rates referred to in the Pricing Grid shall be applicable at all times while an
Event of Default shall have occurred and be continuing. Each determination of
the Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio
pursuant to the Pricing Grid shall be made in the manner contemplated by
Section 7.1.